Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-100208 Commission on October 1, 2007 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 14 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, Minnesota 55401 Depositors Telephone Number, including Area Code: (860) 723-2239 Michael A. Pignatella, Counsel ReliaStar Life Insurance Company 151 Farmington Avenue, Hartford, CT 06156 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on October 1, 2007 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PARTS A AND B The Prospectus dated April 30, 2007 is incorporated into Part A of this Post-Effective Amendment No. 14 by reference to Registrants filing under Rule 497(c) as filed on May 2, 2007, and under Rule 497(e) as filed on May 9, 2007 and August 20, 2007. The Statement of Additional Information dated October 1, 2007 is included herein in Part B of this Post-Effective Amendment No. 14. A supplement dated October 1, 2007 to the Prospectus and Statement of Additional Information is included in Part A of this Post-Effective Amendment No. 14. PART A RELIASTAR LIFE INSURANCE COMPANY and its Separate Account N ING Advantage Century SM (Prospectus No. PRO.100207-07) ING Advantage Century Plus SM (Prospectus No. PRO.100208-07) ING Advantage SM (Prospectus No. PRO.100209-07) Supplement dated October 1, 2007 to the Contract Prospectus, dated April 30, 2007, as amended and the Statement of Additional Information, dated October 1, 2007 Effective October 1, 2007, the Statement of Additional Information (SAI) dated April 30, 2007 is deleted in its entirety and replaced to include three years of financial statements for ReliaStar Life Insurance Company. You may request the revised SAI, dated October 1, 2007, by calling our Service Center listed below. This supplement updates and amends certain information contained in your Contract Prospectus and SAI. Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. On July 12, 2007, the Board of Directors of ING Partners, Inc. approved a proposal to reorganize the ING Fundamental Research Portfolio into the ING VP Growth and Income Portfolio. Subject to approval by the Portfolios shareholders, after the close of business on November 9, 2007, the ING Fundamental Research Portfolio (I Class) will reorganize into and become part of the ING VP Growth and Income Portfolio (Class I). Accordingly, after the close of business on November 9, 2007, all existing account balances invested in the ING Fundamental Research Portfolio (I Class) will automatically become investments in the ING VP Growth and Income Portfolio (Class I). As a result, effective November 12, 2007 all references to the ING Fundamental Research Portfolio (I Class) in the Contract Prospectus and SAI are hereby deleted and the ING VP Growth and Income Portfolio (Class I) is added as an investment option. Unless you provide us with alternative allocation instructions, all future allocations directed to the ING Fundamental Research Portfolio (I Class) after the date of the reorganization will be automatically allocated to the ING VP Growth and Income Portfolio (Class I). You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change with the addition of the ING VP Growth and Income Portfolio (Class I). Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.10020789-07 Page 1 of 5 October 2007 3. Effective November 12, 2007, the following information is added to Appendix II  Fund Descriptions in the Contract Prospectus. Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Variable Funds  ING Investments, LLC Seeks to maximize total return through ING VP Growth and investments in a diversified portfolio of Income Portfolio Subadviser: ING common stocks and securities Investment Management Co. convertible into common stock. * IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change. Accordingly, the Limits Imposed by Underlying Funds, the Limits on Frequent or Disruptive Transfers, the The Company Intends to Modify its Excessive Trading Policy in October 2007, and the Agreements to Share Information with Funds subsections of the Transfers Among Investment Options section in your Contract Prospectus will be deleted in their entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. X.10020789-07 Page 2 of 5 October 2007 We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. X.10020789-07 Page 3 of 5 October 2007 We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. Except as noted below with respect to Paul M. Prusky, we do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Since late 2003, we have been engaged in litigation with Paul M. Prusky (Prusky), and others, regarding a 1998 agreement between Prusky and the Company. Under the agreement, Prusky, through a profit-sharing plan, engaged in frequent electronic trading between subaccounts available through certain Company variable life insurance policies (market timing). Beginning in late 2003, the Company refused to accept electronic trading instructions from Prusky because of violations of our excessive trading policy. On January 5, 2007, the United States District Court for the Eastern District of Pennsylvania (the Federal Court) ordered the Company to accept and effect Pruskys subaccount transfer instructions electronically without limitation as to the number of transfer instructions so long as those transfers are not explicitly barred by a specific condition imposed by the fund in which the subaccount is invested. (Order Granting in Part Summary Judgment, Paul M. Prusky, et.al v. ReliaStar Life Insurance Company, Civil Action No. 03-6196, Jan. 5, 2007, and Order Denying Defendants Motion for Clarification, dated January 12, 2007 (Order)). In light of the Order, we must accept and effect Pruskys electronic transfer instructions. When issuing the Order, the Federal Court did state that we could enforce conditions on trading imposed by the funds in which Company subaccounts invest. (Memorandum Accompanying the Order, at pp.9-10.) We will enforce all fund-imposed conditions on trading consistent with the Order and the judgment of the Federal Court in a related matter. X.10020789-07 Page 4 of 5 October 2007 Pruskys Company policies include subaccounts that invest in the following funds, which are available through this contract. The prospectus for each fund describes restrictions imposed by the fund to prevent or minimize frequent trading. American Funds  Growth Fund ING PIMCO Total Return Portfolio American Funds  Growth Income Fund ING Pioneer Fund Portfolio American Funds  International Fund ) ING Pioneer Mid Cap Value Portfolio Fidelity ® VIP Contrafund ® Portfolio ING Stock Index Portfolio Fidelity ® VIP Equity-Income Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING AllianceBernstein Mid Cap Growth Portfolio ING T. Rowe Price Diversified Mid Cap Growth ING Baron Small Cap Growth Portfolio Portfolio ING FMR SM Diversified Mid Cap Portfolio ING T. Rowe Price Equity Income Portfolio ING FMR SM Large Cap Growth Portfolio ING UBS U.S. Large Cap Equity Portfolio ING Global Resources Portfolio ING Van Kampen Comstock Portfolio ING JPMorgan Emerging Markets Equity Portfolio ING Van Kampen Equity and Income Portfolio ING JP Morgan Mid Cap Value Portfolio ING Van Kampen Growth and Income Portfolio ING JPMorgan Small Cap Core Equity Portfolio ING VP Balanced Portfolio, Inc. ING Julius Baer Foreign Portfolio ING VP High Yield Bond Portfolio ING Legg Mason Value Portfolio ING VP Index Plus International Equity Portfolio ING Limited Maturity Bond Portfolio ING VP Index Plus LargeCap Portfolio ING Liquid Assets Portfolio ING VP Index Plus MidCap Portfolio ING Marsico Growth Portfolio ING VP Index Plus SmallCap Portfolio ING Marsico International Opportunities Portfolio ING VP Intermediate Bond Portfolio ING MFS Total Return Portfolio ING VP Real Estate Portfolio ING Neuberger Berman Partners Portfolio ING VP SmallCap Opportunities Portfolio ING Oppenheimer Global Portfolio Neuberger Berman AMT Socially Responsive Portfolio ® Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. X.10020789-07 Page 5 of 5 October 2007 PART B RELIASTAR LIFE INSURANCE COMPANY and its Separate Account N ING Advantage Century SM (Prospectus No. PRO.100207-07) ING Advantage Century Plus SM (Prospectus No. PRO.100208-07) ING Advantage SM (Prospectus No. PRO.100209-07) Supplement dated October 1, 2007 to the Contract Prospectus, dated April 30, 2007, as amended and the Statement of Additional Information, dated October 1, 2007 Effective October 1, 2007, the Statement of Additional Information (SAI) dated April 30, 2007 is deleted in its entirety and replaced to include three years of financial statements for ReliaStar Life Insurance Company. You may request the revised SAI, dated October 1, 2007, by calling our Service Center listed below. This supplement updates and amends certain information contained in your Contract Prospectus and SAI. Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. On July 12, 2007, the Board of Directors of ING Partners, Inc. approved a proposal to reorganize the ING Fundamental Research Portfolio into the ING VP Growth and Income Portfolio. Subject to approval by the Portfolios shareholders, after the close of business on November 9, 2007, the ING Fundamental Research Portfolio (I Class) will reorganize into and become part of the ING VP Growth and Income Portfolio (Class I). Accordingly, after the close of business on November 9, 2007, all existing account balances invested in the ING Fundamental Research Portfolio (I Class) will automatically become investments in the ING VP Growth and Income Portfolio (Class I). As a result, effective November 12, 2007 all references to the ING Fundamental Research Portfolio (I Class) in the Contract Prospectus and SAI are hereby deleted and the ING VP Growth and Income Portfolio (Class I) is added as an investment option. Unless you provide us with alternative allocation instructions, all future allocations directed to the ING Fundamental Research Portfolio (I Class) after the date of the reorganization will be automatically allocated to the ING VP Growth and Income Portfolio (Class I). You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change with the addition of the ING VP Growth and Income Portfolio (Class I). Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.10020789-07 Page 1 of 5 October 2007 3. Effective November 12, 2007, the following information is added to Appendix II  Fund Descriptions in the Contract Prospectus. Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Variable Funds  ING Investments, LLC Seeks to maximize total return through ING VP Growth and investments in a diversified portfolio of Income Portfolio Subadviser: ING common stocks and securities Investment Management Co. convertible into common stock. * IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change. Accordingly, the Limits Imposed by Underlying Funds, the Limits on Frequent or Disruptive Transfers, the The Company Intends to Modify its Excessive Trading Policy in October 2007, and the Agreements to Share Information with Funds subsections of the Transfers Among Investment Options section in your Contract Prospectus will be deleted in their entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. X.10020789-07 Page 2 of 5 October 2007 We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. X.10020789-07 Page 3 of 5 October 2007 We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. Except as noted below with respect to Paul M. Prusky, we do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Since late 2003, we have been engaged in litigation with Paul M. Prusky (Prusky), and others, regarding a 1998 agreement between Prusky and the Company. Under the agreement, Prusky, through a profit-sharing plan, engaged in frequent electronic trading between subaccounts available through certain Company variable life insurance policies (market timing). Beginning in late 2003, the Company refused to accept electronic trading instructions from Prusky because of violations of our excessive trading policy. On January 5, 2007, the United States District Court for the Eastern District of Pennsylvania (the Federal Court) ordered the Company to accept and effect Pruskys subaccount transfer instructions electronically without limitation as to the number of transfer instructions so long as those transfers are not explicitly barred by a specific condition imposed by the fund in which the subaccount is invested. (Order Granting in Part Summary Judgment, Paul M. Prusky, et.al v. ReliaStar Life Insurance Company, Civil Action No. 03-6196, Jan. 5, 2007, and Order Denying Defendants Motion for Clarification, dated January 12, 2007 (Order)). In light of the Order, we must accept and effect Pruskys electronic transfer instructions. When issuing the Order, the Federal Court did state that we could enforce conditions on trading imposed by the funds in which Company subaccounts invest. (Memorandum Accompanying the Order, at pp.9-10.) We will enforce all fund-imposed conditions on trading consistent with the Order and the judgment of the Federal Court in a related matter. X.10020789-07 Page 4 of 5 October 2007 Pruskys Company policies include subaccounts that invest in the following funds, which are available through this contract. The prospectus for each fund describes restrictions imposed by the fund to prevent or minimize frequent trading. American Funds  Growth Fund ING PIMCO Total Return Portfolio American Funds  Growth Income Fund ING Pioneer Fund Portfolio American Funds  International Fund ) ING Pioneer Mid Cap Value Portfolio Fidelity ® VIP Contrafund ® Portfolio ING Stock Index Portfolio Fidelity ® VIP Equity-Income Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING AllianceBernstein Mid Cap Growth Portfolio ING T. Rowe Price Diversified Mid Cap Growth ING Baron Small Cap Growth Portfolio Portfolio ING FMR SM Diversified Mid Cap Portfolio ING T. Rowe Price Equity Income Portfolio ING FMR SM Large Cap Growth Portfolio ING UBS U.S. Large Cap Equity Portfolio ING Global Resources Portfolio ING Van Kampen Comstock Portfolio ING JPMorgan Emerging Markets Equity Portfolio ING Van Kampen Equity and Income Portfolio ING JP Morgan Mid Cap Value Portfolio ING Van Kampen Growth and Income Portfolio ING JPMorgan Small Cap Core Equity Portfolio ING VP Balanced Portfolio, Inc. ING Julius Baer Foreign Portfolio ING VP High Yield Bond Portfolio ING Legg Mason Value Portfolio ING VP Index Plus International Equity Portfolio ING Limited Maturity Bond Portfolio ING VP Index Plus LargeCap Portfolio ING Liquid Assets Portfolio ING VP Index Plus MidCap Portfolio ING Marsico Growth Portfolio ING VP Index Plus SmallCap Portfolio ING Marsico International Opportunities Portfolio ING VP Intermediate Bond Portfolio ING MFS Total Return Portfolio ING VP Real Estate Portfolio ING Neuberger Berman Partners Portfolio ING VP SmallCap Opportunities Portfolio ING Oppenheimer Global Portfolio Neuberger Berman AMT Socially Responsive Portfolio ® Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. X.10020789-07 Page 5 of 5 October 2007 RELIASTAR LIFE ING ADVANTAGE CENTURY PLUS SM ANNUITY INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACTS ISSUED BY SEPARATE ACCOUNT N AND RELIASTAR LIFE INSURANCE COMPANY Statement of Additional Information dated October 1, 2007 This Statement of Additional Information is not a prospectus, and should be read in conjunction with the current prospectus dated April 30, 2007 relating to the individual fixed and variable deferred annuity contracts issued by Separate Account N (the separate account) and ReliaStar Life Insurance Company (the Company). A copy of the prospectus may be obtained from the ING Service Center at P.O. Box 5050, Minot, North Dakota 58702-5050, by calling 1-877-884-5050, or from ING Financial Advisers, LLC, One Orange Way, Windsor, Connecticut 06095-4774. Read the prospectus before you invest. Capitalized terms used in this Statement of Additional Information that are not otherwise defined herein shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Separate Account N 2 Offering and Purchase of Contracts 4 Income Phase Payments 4 Sales Material and Advertising 6 Independent Registered Public Accounting Firm 6 Financial Statements of Separate Account N S-1 Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C-1 1 GENERAL INFORMATION AND HISTORY ReliaStar Life Insurance Company (the Company, we, us, our) is a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (Northern), a wholly- owned subsidiary of the Company. On October 1, 2002, Northern merged into ReliaStar Life Insurance Company, and ReliaStar Life Insurance Company assumed responsibilities for Northerns obligations under the contracts. We are an indirect subsidiary of ING Groep N.V. (ING). ING is a global financial institution active in the fields of insurance, banking and asset management. The Company is engaged in the business of issuing life insurance policies and annuity contracts. Our home office is located at 20 Washington Avenue South, Minneapolis, Minnesota 55401. The assets of the separate account are held by the Company. The separate account has no custodian. However, the funds in whose shares the assets of the separate account are invested each have custodians, as discussed in their respective prospectuses. SEPARATE ACCOUNT N OF RELIASTAR LIFE INSURANCE COMPANY We established Separate Account N on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (the 40 Act). It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under Washington law. In connection with the merger of Northern Life Insurance Company and the Company, the separate account was transferred to the Company. Purchase payments to accounts under the contract may be allocated to one or more of the available subaccounts and/or to any available Fixed Account which for retail series contracts includes Fixed Account A, Fixed Account B and/or Fixed Account C (which are part of the general account of the Company). We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions, under all contracts, or under all plans. The funds currently available under the contract are as follows: 2 The Funds The Funds (Continued) The Funds (Continued) American Funds  Growth Fund (Class 2) ING Julius Baer Foreign Portfolio (Class S) ING VP Balanced Portfolio, Inc. (Class I) American Funds  Growth Income Fund ING Legg Mason Partners Aggressive ING VP Financial Services Portfolio (Class I) (Class 2) Growth Portfolio (I Class) ING VP Global Science and Technology American Funds  International Fund ING Legg Mason Partners Large Cap Growth Portfolio (Class I) (Class 2) Portfolio (I Class) ING VP High Yield Bond Portfolio (Class I) Fidelity ® VIP Contrafund ® Portfolio ING Legg Mason Value Portfolio (Class I) ING VP Index Plus International Equity (Initial Class) ING Limited Maturity Bond Portfolio Portfolio (Class S) Fidelity ® VIP Equity-Income Portfolio (Class S) ING VP Index Plus LargeCap Portfolio (Initial Class) ING Liquid Assets Portfolio (Class I) (Class I) Fidelity ® VIP Index 500 Portfolio ING Lord Abbett Affiliated Portfolio ING VP Index Plus MidCap Portfolio (Initial Class) (Class I) (Class I) Fidelity ® VIP Investment Grade Bond ING Marsico Growth Portfolio (Class S) ING VP Index Plus SmallCap Portfolio Portfolio (Initial Class) ING Marsico International Opportunities (Class I) Fidelity ® VIP Money Market Portfolio Portfolio (Class I) ING VP Intermediate Bond Portfolio (Initial Class) ING MFS Total Return Portfolio (Class S) (Class I) Franklin Small Cap Value Securities Fund ING Neuberger Berman Partners Portfolio ING VP International Value Portfolio (Class 2) (I Class) (Class I) ING AllianceBernstein Mid Cap Growth ING OpCap Balanced Value Portfolio ING VP MidCap Opportunities Portfolio Portfolio (Class S) (I Class) (Class I) ING American Century Large Company ING Oppenheimer Global Portfolio (I Class) ING VP Real Estate Portfolio (Class I) Value Portfolio (I Class) ING PIMCO Total Return Portfolio (I Class) ING VP SmallCap Opportunities Portfolio ING American Century Small-Mid Cap ING Pioneer Equity Income Portfolio (Class I) Value Portfolio (I Class) (Class I) ING VP Strategic Allocation Conservative ING Baron Small Cap Growth Portfolio ING Pioneer Fund Portfolio (Class S) Portfolio (Class I) (I Class) ING Pioneer High Yield Portfolio (I Class) ING VP Strategic Allocation Growth ING BlackRock Large Cap Growth Portfolio ING Pioneer Mid Cap Value Portfolio Portfolio (Class I) (Class I) (Class S) ING VP Strategic Allocation Moderate ING Davis New York Venture Portfolio (I ING Stock Index Portfolio (Class I) Portfolio (Class I) Class) ING T. Rowe Price Capital Appreciation ING VP Value Opportunities Portfolio ING FMR SM Diversified Mid Cap Portfolio Portfolio (Class S) (Class I) (Class S) (*) ING T. Rowe Price Diversified Mid Cap Lord Abbett Series Fund Mid-Cap Value ING FMR SM Large Cap Growth Portfolio Growth Portfolio (I Class) Portfolio (Class VC) (Class I) (*)(2) ING T. Rowe Price Equity Income Portfolio Neuberger Berman AMT Socially ING Fundamental Research Portfolio (Class S) Responsive Portfolio ® (I Class) ING T. Rowe Price Growth Equity Portfolio PIMCO VIT Real Return Portfolio ING Global Resources Portfolio (Class S) (I Class) (Administrative Class) ING JPMorgan Emerging Markets Equity ING UBS U.S. Large Cap Equity Portfolio Pioneer High Yield VCT Portfolio (Class I) Portfolio (Class S) (I Class) Wanger Select ING JPMorgan International Portfolio ING Van Kampen Comstock Portfolio Wanger U.S. Smaller Companies (I Class) (I Class) ING JPMorgan Mid Cap Value Portfolio ING Van Kampen Equity and Income (I Class) Portfolio (I Class) ING JPMorgan Small Cap Core Equity ING Van Kampen Growth and Income Portfolio (Class I) Portfolio (Class S) (*) FMR is a service mark of Fidelity Management & Research Company. (2) This fund has changed its name to the name listed above. See Appendix II  Fund Descriptions in the Contract Prospectus for a complete list of former and current fund names . A complete description of each of the funds, including their investment objectives, policies, risks and fees and expenses, is contained in each funds prospectus and statement of additional information. 3 OFFERING AND PURCHASE OF CONTRACTS Effective January 1, 2004, the contracts are distributed by ING Financial Advisers, LLC, the principal underwriter for the contracts. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority, and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095- 4774. Prior to January 1, 2004, the contracts were distributed by Washington Square Securities, Inc. (WSSI), an affiliate of the Company. The contracts are distributed through life insurance agents who are registered representatives of ING Financial Advisers, LLC or of other broker-dealers who have entered into sales arrangements with ING Financial Advisers, LLC. The offering of the contracts is continuous. A description of the manner in which contracts are purchased may be found in the prospectus under the sections entitled Purchase and Rights and Your Account Value. Compensation paid to the principal underwriter ING Financial Advisers, LLC for the years ending December 31, 2006, 2005 and 2004 amounted to $6,093,376.10, $8,819,577.41 and $6,829,698.77, respectively, in connection with the distribution of all registered variable annuity products issued by Separate Account N of ReliaStar Life Insurance Company. These amounts reflect compensation paid to ING Financial Advisers, LLC attributable to regulatory and operating expenses associated with the distribution of all registered variable annuity products issued by Separate Account N of ReliaStar Life Insurance Company. INCOME PHASE PAYMENTS When you begin receiving payments under the contract during the income phase (see The Income Phase in the prospectus), the value of your account is determined using accumulation unit values as of the tenth valuation before the first income phase payment is due. Such value (less any applicable premium tax charge) is applied to provide income phase payments to you in accordance with the payment option and investment options elected. The Annuity option tables found in the contract show, for each option, the amount of the first income phase payment for each $1,000 of value applied. Thereafter, variable payments fluctuate as the Annuity Unit value(s) fluctuates with the investment experience of the selected investment option(s). The first income phase payment and subsequent income phase payments also vary depending on the assumed net investment rate selected (3.0% per annum for 1999 Contracts and either 3.5% or 5.0% per annum for 2005 Contracts). For 2005 Contracts, selection of a 5.0% rate causes a higher first income phase payment then selection of a 3.5% rate, but income phase payments will increase thereafter only to the extent that the net investment rate increases by more than 5.0% on an annual basis. If the actual net investment rate on the assets of the separate account is equal to the assumed investment rate, income phase payments will remain level. If the actual net investment rate exceeds the assumed investment rate, income phase payments will increase. Conversely, if it is less, then the payouts will decrease. For 1999 Contracts, income phase payments would decline if the actual net investment rate failed to increase by 3.0% . For 2005 Contracts where a 5.0% assumed investment rate is selected, income phase payments would decline if the actual net investment rate failed to increase by 5.0% . For 2005 Contracts where a 3.5% assumed investment rate is selected, income phase payments would decline if the actual net investment rate failed to increase by 3.5% . Use of the 3.5% assumed rate causes a lower first income phase payment, but subsequent income phase payments would increase more rapidly or decline more slowly as changes occur in the net investment rate. 4 When the income phase begins, the annuitant is credited with a fixed number of Annuity Units (which does not change thereafter) in each of the designated investment options. This number is calculated by dividing (a) by (b), where (a) is the amount of the first income phase payment based upon a particular investment option, and (b) is the then current Annuity Unit value for that investment option. As noted, Annuity Unit values fluctuate from one valuation to the next (see Your Account Value in the prospectus); such fluctuations reflect changes in the net investment factor for the appropriate subaccount(s) (with a ten day valuation lag which gives the Company time to process payments) and a mathematical adjustment which offsets the assumed net investment rate of 3.0%, 3.5% or 5.0% per annum. The operation of all these factors can be illustrated by the following hypothetical example, which assumes and assumed net investment rate of 3.5% . These procedures will be performed separately for the investment options selected during the income phase. EXAMPLE: Assume that, at the date income phase payments are to begin, there are 3,000 accumulation units credited under a particular contract or account and that the value of an accumulation unit for the tenth valuation prior to retirement was $13.650000. This produces a total value of $40,950. Assume also that no premium tax charge is payable and that the annuity table in the contract provides, for the income phase payment option elected, a first monthly variable income phase payment of $6.68 per $1000 of value applied; the annuitants first monthly income phase payment would thus be 40.950 multiplied by $6.68, or $273.55. Assume then that the value of an Annuity Unit upon the valuation on which the first income phase payment was due was $13.400000. When this value is divided into the first monthly income phase payment, the number of Annuity Units is determined to be 20.414. The value of this number of Annuity Units will be paid in each subsequent month. Suppose there were 30 days between the initial and second payment valuation dates. If the net investment factor with respect to the appropriate subaccount is 1.0032737 as of the tenth valuation preceding the due date of the second monthly income phase payment, multiplying this factor by .9971779* .9999058^ 30 (to take into account 30 days of the assumed net investment rate of 3.5% per annum built into the number of Annuity Units determined above) produces a result of1.000442. This is then multiplied by the Annuity Unit value for the prior valuation ($13.400000 from above) to produce an Annuity Unit value of $13.405928 for the valuation occurring when the second income phase payment is due. The second monthly income phase payment is then determined by multiplying the number of Annuity Units by the current Annuity Unit value, or 20.414 times $13.495928, which produces a payment of *Under 1999 Contracts with an assumed net investment rate of 3.0%, the appropriate factor to take into account such assumed rate would be 0.99757290.9999190^30. If an assumed net investment rate of 5.0% is elected under 2005 Contracts, the appropriate factor to take into account such assumed rate would be .9959968 .9998663^30. 5 SALES MATERIAL AND ADVERTISING We may include hypothetical illustrations in our sales literature that explain the mathematical principles of dollar cost averaging, compounded interest, tax deferred accumulation, and the mechanics of variable annuity contracts. We may also discuss the difference between variable annuity contracts and other types of savings or investment products such as personal savings accounts and certificates of deposit. We may distribute sales literature that compares the percentage change in accumulation unit values for any of the subaccounts to established market indices such as the Standard & Poors 500 Stock Index and the Dow Jones Industrial Average or to the percentage change in values of other management investment companies that have investment objectives similar to the subaccount being compared. We may publish in advertisements and reports, the ratings and other information assigned to us by one or more independent rating organizations such as A.M. Best Company, Duff & Phelps, Standard & Poors Corporation and Moodys Investors Service, Inc. The purpose of the ratings is to reflect our financial strength and/or claims-paying ability. We may also quote ranking services such as Morningstars Variable Annuity/Life Performance Report and Lippers Variable Insurance Products Performance Analysis Service (VIPPAS), which rank variable annuity or life subaccounts or their underlying funds by performance and/or investment objective. We may categorize the underlying funds in terms of the asset classes they represent and use such categories in marketing materials for the contracts. We may illustrate in advertisements the performance of the underlying funds, if accompanied by performance which also shows the performance of such funds reduced by applicable charges under the separate account. We may also show in advertisements the portfolio holdings of the underlying funds, updated at various intervals. From time to time, we will quote articles from newspapers and magazines or other publications or reports such as The Wall Street Journal, Money magazine, USA Today and The VARDS Report. We may provide in advertising, sales literature, periodic publications or other materials information on various topics of interest to current and prospective contract holders or participants. These topics may include the relationship between sectors of the economy and the economy as a whole and its effect on various securities markets, investment strategies and techniques (such as value investing, market timing, dollar cost averaging, asset allocation, constant ratio transfer and account rebalancing), the advantages and disadvantages of investing in tax-deferred and taxable investments, customer profiles and hypothetical purchase and investment scenarios, financial management and tax and retirement planning, and investment alternatives to certificates of deposit and other financial instruments, including comparison between the contracts and the characteristics of and market for such financial instruments. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP, 55 Ivan Allen Jr. Boulevard, Suite 1000, Atlanta, GA 30308, is the independent registered public accounting firm for the separate account and for the Company. The services provided to the separate account include primarily the audit of the separate accounts financial statements. 6 F INANCIAL S TATEMENTS ReliaStar Life Insurance Company Separate Account N Year ended December 31, 2006 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Financial Statements Year ended December 31, 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 4 Statements of Operations 26 Statements of Changes in Net Assets 51 Notes to Financial Statements 83 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company We have audited the accompanying statements of assets and liabilities of the Divisions constituting ReliaStar Life Insurance Company Separate Account N (the Account) as of December 31, 2006, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: ING Investors Trust (continued): AIM V.I. Demographic Trends Fund - Series I Shares ING MFS Total Return Portfolio - Service Class Alger American Fund: ING MFS Total Return Portfolio - Service 2 Class Alger American Growth Portfolio - Class O ING Pioneer Fund Portfolio - Service Class Alger American Leveraged AllCap Portfolio - Class O ING Pioneer Mid Cap Value Portfolio - Service Class Alger American MidCap Growth Portfolio - Class O ING Stock Index Portfolio - Institutional Class Alger American Small Capitalization Portfolio - Class O ING T. Rowe Price Capital Appreciation Fidelity® Variable Insurance Products: Portfolio - Service Class Fidelity® VIP Equity-Income Portfolio - Initial Class ING T. Rowe Price Equity Income Portfolio - Service Class Fidelity® VIP Growth Portfolio - Initial Class ING T. Rowe Price Equity Income Portfolio - Service 2 Class Fidelity® VIP Money Market Portfolio - Initial Class ING Van Kampen Growth and Income Portfolio - Service Class Fidelity® VIP Overseas Portfolio - Initial Class ING Van Kampen Growth and Income Fidelity® Variable Insurance Products II: Portfolio - Service 2 Class Fidelity® VIP Asset Manager Growth® Portfolio - Initial Class ING VP Index Plus International Equity Fidelity® VIP Asset Manager SM Portfolio - Initial Class Portfolio - Service Class Fidelity® VIP Contrafund® Portfolio - Initial Class ING Partners, Inc.: Fidelity® VIP Index 500 Portfolio - Initial Class ING American Century Large Company Value Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Portfolio - Initial Class Fidelity® Variable Insurance Products III: ING American Century Large Company Value Fidelity® VIP Growth Opportunities Portfolio - Initial Class Portfolio - Service Class Franklin Templeton Variable Insurance Products Trust: ING American Century Select Portfolio - Initial Class Franklin Small Cap Value Securities Fund - Class 2 ING American Century Select Portfolio - Service Class ING Investors Trust: ING American Century Small-Mid Cap Value ING AllianceBernstein Mid Cap Growth Portfolio - Service Class Portfolio - Initial Class ING BlackRock Large Cap Growth Portfolio - Service 2 Class ING American Century Small-Mid Cap Value ING FMR SM Diversified Mid Cap Portfolio - Institutional Class Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Baron Small Cap Growth Portfolio - Initial Class ING FMR SM Large Cap Growth Portfolio - Institutional Class ING Baron Small Cap Growth Portfolio - Service Class ING JPMorgan Emerging Markets Equity ING Davis Venture Value Portfolio - Initial Class Portfolio - Service Class ING Davis Venture Value Portfolio - Service Class ING JPMorgan Small Cap Core Equity ING Fidelity® VIP Contrafund® Portfolio - Service Class Portfolio - Institutional Class ING Fidelity® VIP Equity-Income Portfolio - Service Class ING Julius Baer Foreign Portfolio - Service Class ING Fidelity® VIP Growth Portfolio - Service Class ING Julius Baer Foreign Portfolio - Service 2 Class ING Fidelity® VIP Mid Cap Portfolio - Service Class ING Legg Mason Value Portfolio - Institutional Class ING Fundamental Research Portfolio - Initial Class ING Legg Mason Value Portfolio - Service 2 Class ING Goldman Sachs® Capital Growth Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING JPMorgan International Portfolio - Initial Class ING Liquid Assets Portfolio - Institutional Class ING JPMorgan International Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Institutional Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Marsico Growth Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING Marsico Growth Portfolio - Service 2 Class ING Legg Mason Partners Aggressive Growth ING Marsico International Opportunities Portfolio - Initial Class Portfolio - Institutional Class ING Partners, Inc. (continued): ING Variable Products Trust: ING Legg Mason Partners Aggressive Growth ING VP Financial Services Portfolio - Class I Portfolio - Service Class ING VP High Yield Bond Portfolio - Class I ING Legg Mason Partners Large Cap Growth ING VP International Value Portfolio - Class I Portfolio - Initial Class ING VP MidCap Opportunities Portfolio - Class I ING Neuberger Berman Partners Portfolio - Initial Class ING VP Real Estate Portfolio - Class I ING OpCap Balanced Value Portfolio - Initial Class ING VP SmallCap Opportunities Portfolio - Class I ING OpCap Balanced Value Portfolio - Service Class ING VP Balanced Portfolio, Inc.: ING Oppenheimer Global Portfolio - Initial Class ING VP Balanced Portfolio - Class I ING Oppenheimer Global Portfolio - Service Class ING VP Intermediate Bond Portfolio: ING Oppenheimer Strategic Income Portfolio - Service Class ING VP Intermediate Bond Portfolio - Class I ING PIMCO Total Return Portfolio - Initial Class ING VP Money Market Portfolio: ING PIMCO Total Return Portfolio - Service Class ING VP Money Market Portfolio - Class I ING Pioneer High Yield Portfolio - Initial Class ING VP Natural Resources Trust: ING Solution 2015 Portfolio - Service Class ING VP Natural Resources Trust ING Solution 2025 Portfolio - Service Class Janus Aspen Series: ING Solution Income Portfolio - Service Class Janus Aspen Series International Growth ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Institutional Shares Portfolio - Initial Class Lord Abbett Series Fund, Inc.: ING T. Rowe Price Diversified Mid Cap Growth Lord Abbett Series Fund - Growth and Income Portfolio - Service Class Portfolio - Class VC ING T. Rowe Price Growth Equity Portfolio - Initial Class Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC ING T. Rowe Price Growth Equity Portfolio - Service Class Neuberger Berman Advisers Management Trust: ING UBS U.S. Large Cap Equity Portfolio - Initial Class Neuberger Berman AMT Limited Maturity Bond ING UBS U.S. Large Cap Equity Portfolio - Service Class Portfolio® - Class I ING Van Kampen Comstock Portfolio - Initial Class Neuberger Berman AMT Partners Portfolio® - Class I ING Van Kampen Comstock Portfolio - Service Class Neuberger Berman AMT Socially Responsive ING Van Kampen Equity and Income Portfolio - Initial Class Portfolio® - Class I ING Van Kampen Equity and Income Portfolio - Service Class Oppenheimer Variable Account Funds: ING Strategic Allocation Portfolios, Inc.: Oppenheimer Main Street Small Cap Fund®/VA ING VP Strategic Allocation Conservative Portfolio - Class I PIMCO Variable Insurance Trust: ING VP Strategic Allocation Growth Portfolio - Class I PIMCO Real Return Portfolio - Administrative Class ING VP Strategic Allocation Moderate Portfolio - Class I Pioneer Variable Contracts Trust: ING Variable Portfolios, Inc.: Pioneer Equity Income VCT Portfolio - Class I ING VP Global Science and Technology Portfolio - Class I Pioneer High Yield VCT Portfolio - Class I ING VP Index Plus LargeCap Portfolio - Class I Premier VIT: ING VP Index Plus MidCap Portfolio - Class I Premier VIT OpCap Equity Portfolio ING VP Index Plus SmallCap Portfolio - Class I Premier VIT OpCap Global Equity Portfolio ING VP International Equity Portfolio - Class I Premier VIT OpCap Managed Portfolio ING VP Small Company Portfolio - Class I Premier VIT OpCap Small Cap Portfolio ING VP Value Opportunity Portfolio - Class I Wanger Advisors Trust: Wanger Select Wanger U.S. Smaller Companies We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2006, by correspondence with the transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting ReliaStar Life Insurance Company Separate Account N at December 31, 2006, the results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia March 23, 2007 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Equity-Income Money Market Contrafund® Index 500 Grade Bond Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 64,798 $ 11,895 $ 105,681 $ 126,321 $ 22,193 Total assets Liabilities Payable to related parties 5 1 8 10 2 Net assets $ 64,793 $ 11,894 $ 105,673 $ 126,311 $ 22,191 Net Assets Accumulation units $ 64,792 $ 11,795 $ 105,673 $ 126,311 $ 22,191 Contracts in payout (annuitization) 1 99 - - - Total net assets $ 64,793 $ 11,894 $ 105,673 $ 126,311 $ 22,191 Total number of mutual fund shares Cost of mutual fund shares $ 55,030 $ 11,895 $ 80,931 $ 99,543 $ 22,068 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING BlackRock ING FMR SM Franklin Small AllianceBernstein Large Cap Diversified Mid ING FMR SM Cap Value Mid Cap Growth Growth Cap Portfolio - Diversified Mid Securities Fund Portfolio - Service Portfolio - Institutional Cap Portfolio - - Class 2 Class Service 2 Class Class Service Class Assets Investments in mutual funds at fair value $ 1,249 $ 389 $ 12 $ - $ 696 Total assets 12 - Liabilities Payable to related parties - Net assets $ 1,249 $ 389 $ 12 $ - $ 696 Net Assets Accumulation units $ 1,249 $ 389 $ 12 $ - $ 696 Contracts in payout (annuitization) - Total net assets $ 1,249 $ 389 $ 12 $ - $ 696 Total number of mutual fund shares 1 Cost of mutual fund shares $ 1,182 $ 423 $ 12 $ - $ 685 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING FMR SM ING JPMorgan Large Cap ING JPMorgan Small Cap Core Growth Emerging Equity ING Julius ING Julius Portfolio - Markets Equity Portfolio - Baer Foreign Baer Foreign Institutional Portfolio - Institutional Portfolio - Portfolio - Class Service Class Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 77,179 $ 5,203 $ 38,176 $ 8,412 $ 222 Total assets Liabilities Payable to related parties 6 - 3 1 - Net assets $ 77,173 $ 5,203 $ 38,173 $ 8,411 $ 222 Net Assets Accumulation units $ 77,173 $ 5,203 $ 38,173 $ 8,411 $ 222 Contracts in payout (annuitization) - Total net assets $ 77,173 $ 5,203 $ 38,173 $ 8,411 $ 222 Total number of mutual fund shares Cost of mutual fund shares $ 76,928 $ 4,381 $ 38,187 $ 7,632 $ 198 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Lord ING Legg Abbett Mason Value ING Legg ING Limited ING Liquid Affiliated Portfolio - Mason Value Maturity Bond Assets Portfolio Portfolio - Institutional Portfolio - Portfolio - - Institutional Institutional Class Service 2 Class Service Class Class Class Assets Investments in mutual funds at fair value $ 739 $ 28 $ 10,040 $ 120 $ 120 Total assets 28 Liabilities Payable to related parties - - 1 - - Net assets $ 739 $ 28 $ 10,039 $ 120 $ 120 Net Assets Accumulation units $ 739 $ 28 $ 10,039 $ 120 $ 120 Contracts in payout (annuitization) - Total net assets $ 739 $ 28 $ 10,039 $ 120 $ 120 Total number of mutual fund shares Cost of mutual fund shares $ 695 $ 26 $ 10,069 $ 120 $ 117 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Marsico International ING Marsico ING Marsico Opportunities ING MFS Total ING MFS Total Growth Growth Portfolio - Return Return Portfolio - Portfolio - Institutional Portfolio - Portfolio - Service Class Service 2 Class Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 474 $ 10 $ 30,228 $ 5,324 $ 37 Total assets 10 37 Liabilities Payable to related parties - - 2 - - Net assets $ 474 $ 10 $ 30,226 $ 5,324 $ 37 Net Assets Accumulation units $ 474 $ 10 $ 30,226 $ 5,324 $ 37 Contracts in payout (annuitization) - Total net assets $ 474 $ 10 $ 30,226 $ 5,324 $ 37 Total number of mutual fund shares Cost of mutual fund shares $ 447 $ 9 $ 27,969 $ 5,171 $ 36 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Pioneer ING Stock Price Capital Price Equity ING Pioneer Mid Cap Value Index Portfolio Appreciation Income Fund Portfolio - Portfolio - - Institutional Portfolio - Portfolio - Service Class Service Class Class Service Class Service Class Assets Investments in mutual funds at fair value $ 57 $ 63 $ 242 $ 6,637 $ 5,313 Total assets 57 63 Liabilities Payable to related parties - - - 1 - Net assets $ 57 $ 63 $ 242 $ 6,636 $ 5,313 Net Assets Accumulation units $ 57 $ 63 $ 242 $ 6,636 $ 5,313 Contracts in payout (annuitization) - Total net assets $ 57 $ 63 $ 242 $ 6,636 $ 5,313 Total number of mutual fund shares Cost of mutual fund shares $ 53 $ 58 $ 223 $ 6,305 $ 4,684 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Van ING Van ING VP Index ING T. Rowe Kampen Kampen Plus ING American Price Equity Growth and Growth and International Century Large Income Income Income Equity Company Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service 2 Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 216 $ 20,972 $ 27 $ 1,064 $ 145 Total assets 27 Liabilities Payable to related parties - 2 - - - Net assets $ 216 $ 20,970 $ 27 $ 1,064 $ 145 Net Assets Accumulation units $ 216 $ 20,970 $ 27 $ 1,064 $ 145 Contracts in payout (annuitization) - Total net assets $ 216 $ 20,970 $ 27 $ 1,064 $ 145 Total number of mutual fund shares Cost of mutual fund shares $ 199 $ 20,777 $ 25 $ 1,002 $ 134 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING American ING American ING American Century Large ING American ING American Century Small- Century Small- Company Value Century Select Century Select Mid Cap Value Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 6 $ 20,340 $ 9 $ 1,705 $ 9 Total assets 6 9 9 Liabilities Payable to related parties - 2 - - - Net assets $ 6 $ 20,338 $ 9 $ 1,705 $ 9 Net Assets Accumulation units $ 6 $ 20,338 $ 9 $ 1,705 $ 9 Contracts in payout (annuitization) - Total net assets $ 6 $ 20,338 $ 9 $ 1,705 $ 9 Total number of mutual fund shares Cost of mutual fund shares $ 6 $ 19,388 $ 9 $ 1,556 $ 8 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Baron ING Baron ING Fidelity® Small Cap Small Cap ING Davis ING Davis VIP Growth Growth Venture Value Venture Value Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Service Class Assets Investments in mutual funds at fair value $ 2,944 $ 47 $ 412 $ 2 $ 641 Total assets 47 2 Liabilities Payable to related parties - Net assets $ 2,944 $ 47 $ 412 $ 2 $ 641 Net Assets Accumulation units $ 2,944 $ 47 $ 412 $ 2 $ 641 Contracts in payout (annuitization) - Total net assets $ 2,944 $ 47 $ 412 $ 2 $ 641 Total number of mutual fund shares Cost of mutual fund shares $ 2,628 $ 44 $ 394 $ 2 $ 605 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Fidelity® ING ING Goldman VIP Equity- ING Fidelity® ING Fidelity® Fundamental Sachs® Capital Income VIP Growth VIP Mid Cap Research Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 93 $ 5 $ 198 $ 2,502 $ 4 Total assets 93 5 4 Liabilities Payable to related parties - Net assets $ 93 $ 5 $ 198 $ 2,502 $ 4 Net Assets Accumulation units $ 93 $ 5 $ 198 $ 2,502 $ 4 Contracts in payout (annuitization) - Total net assets $ 93 $ 5 $ 198 $ 2,502 $ 4 Total number of mutual fund shares Cost of mutual fund shares $ 83 $ 5 $ 189 $ 2,297 $ 4 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Legg Mason Partners ING JPMorgan ING JPMorgan ING JPMorgan ING JPMorgan Aggressive International International Mid Cap Value Mid Cap Value Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 257 $ 22 $ 6,024 $ 84 $ 28,468 Total assets 22 84 Liabilities Payable to related parties - 2 Net assets $ 257 $ 22 $ 6,024 $ 84 $ 28,466 Net Assets Accumulation units $ 257 $ 22 $ 6,024 $ 84 $ 28,466 Contracts in payout (annuitization) - Total net assets $ 257 $ 22 $ 6,024 $ 84 $ 28,466 Total number of mutual fund shares Cost of mutual fund shares $ 240 $ 21 $ 5,284 $ 79 $ 27,379 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Legg ING Legg Mason Partners Mason Partners ING Neuberger Aggressive Large Cap Berman ING OpCap ING OpCap Growth Growth Partners Balanced Value Balanced Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Initial Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 10 $ 90 $ 19,911 $ 166 $ 2 Total assets 10 90 2 Liabilities Payable to related parties - - 2 - - Net assets $ 10 $ 90 $ 19,909 $ 166 $ 2 Net Assets Accumulation units $ 10 $ 90 $ 19,909 $ 166 $ 2 Contracts in payout (annuitization) - Total net assets $ 10 $ 90 $ 19,909 $ 166 $ 2 Total number of mutual fund shares Cost of mutual fund shares $ 9 $ 86 $ 18,913 $ 156 $ 2 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING ING Oppenheimer Oppenheimer Oppenheimer Strategic ING PIMCO ING PIMCO Global Global Income Total Return Total Return Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 62,700 $ 223 $ 147 $ 3,496 $ 42 Total assets 42 Liabilities Payable to related parties 5 - Net assets $ 62,695 $ 223 $ 147 $ 3,496 $ 42 Net Assets Accumulation units $ 62,693 $ 223 $ 147 $ 3,496 $ 42 Contracts in payout (annuitization) 2 - Total net assets $ 62,695 $ 223 $ 147 $ 3,496 $ 42 Total number of mutual fund shares Cost of mutual fund shares $ 47,115 $ 200 $ 140 $ 3,422 $ 42 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING T. Rowe Price ING Pioneer ING Solution Diversified Mid High Yield ING Solution ING Solution Income Cap Growth Portfolio - 2015 Portfolio - 2025 Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 207 $ 73 $ 593 $ 6 $ 65,228 Total assets 73 6 Liabilities Payable to related parties - 5 Net assets $ 207 $ 73 $ 593 $ 6 $ 65,223 Net Assets Accumulation units $ 207 $ 73 $ 593 $ 6 $ 65,222 Contracts in payout (annuitization) - 1 Total net assets $ 207 $ 73 $ 593 $ 6 $ 65,223 Total number of mutual fund shares Cost of mutual fund shares $ 203 $ 68 $ 537 $ 6 $ 60,406 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING T. Rowe Price ING T. Rowe ING T. Rowe ING UBS U.S. ING UBS U.S. Diversified Mid Price Growth Price Growth Large Cap Large Cap Cap Growth Equity Equity Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 10 $ 3,153 $ 15 $ 5,768 $ - Total assets 10 15 - Liabilities Payable to related parties - Net assets $ 10 $ 3,153 $ 15 $ 5,768 $ - Net Assets Accumulation units $ 10 $ 3,153 $ 15 $ 5,768 $ - Contracts in payout (annuitization) - Total net assets $ 10 $ 3,153 $ 15 $ 5,768 $ - Total number of mutual fund shares 8 Cost of mutual fund shares $ 9 $ 2,605 $ 14 $ 5,297 $ - The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING Van ING Van ING Van ING Van Strategic Kampen Kampen Kampen Equity Kampen Equity Allocation Comstock Comstock and Income and Income Conservative Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class Initial Class Service Class Initial Class Service Class I Assets Investments in mutual funds at fair value $ 5,731 $ 73 $ 15,927 $ 143 $ 828 Total assets 73 Liabilities Payable to related parties - - 1 - - Net assets $ 5,731 $ 73 $ 15,926 $ 143 $ 828 Net Assets Accumulation units $ 5,731 $ 73 $ 15,926 $ 143 $ 828 Contracts in payout (annuitization) - Total net assets $ 5,731 $ 73 $ 15,926 $ 143 $ 828 Total number of mutual fund shares Cost of mutual fund shares $ 5,175 $ 69 $ 15,463 $ 135 $ 787 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP Strategic Strategic ING VP Global Allocation Allocation Science and ING VP Index ING VP Index Growth Moderate Technology Plus LargeCap Plus MidCap Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Assets Investments in mutual funds at fair value $ 1,341 $ 1,802 $ 215 $ 4,668 $ 10,355 Total assets Liabilities Payable to related parties - 1 Net assets $ 1,341 $ 1,802 $ 215 $ 4,668 $ 10,354 Net Assets Accumulation units $ 1,341 $ 1,802 $ 215 $ 4,668 $ 10,354 Contracts in payout (annuitization) - Total net assets $ 1,341 $ 1,802 $ 215 $ 4,668 $ 10,354 Total number of mutual fund shares Cost of mutual fund shares $ 1,235 $ 1,686 $ 211 $ 4,145 $ 10,075 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP Index International ING VP Small ING VP Value Financial Plus SmallCap Equity Company Opportunity Services Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Assets Investments in mutual funds at fair value $ 8,420 $ 16 $ 20 $ 1,149 $ 307 Total assets 16 20 Liabilities Payable to related parties 1 - Net assets $ 8,419 $ 16 $ 20 $ 1,149 $ 307 Net Assets Accumulation units $ 8,419 $ 16 $ 20 $ 1,149 $ 307 Contracts in payout (annuitization) - Total net assets $ 8,419 $ 16 $ 20 $ 1,149 $ 307 Total number of mutual fund shares Cost of mutual fund shares $ 7,921 $ 15 $ 19 $ 1,014 $ 285 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP High ING VP MidCap SmallCap Yield Bond International Opportunities ING VP Real Opportunities Portfolio - Value Portfolio Portfolio - Estate Portfolio Portfolio - Class I - Class I Class I - Class I Class I Assets Investments in mutual funds at fair value $ 5,825 $ 28,082 $ 33,748 $ 4,950 $ 19,848 Total assets Liabilities Payable to related parties - 2 3 - 2 Net assets $ 5,825 $ 28,080 $ 33,745 $ 4,950 $ 19,846 Net Assets Accumulation units $ 5,825 $ 28,080 $ 33,745 $ 4,950 $ 19,846 Contracts in payout (annuitization) - Total net assets $ 5,825 $ 28,080 $ 33,745 $ 4,950 $ 19,846 Total number of mutual fund shares Cost of mutual fund shares $ 5,636 $ 22,838 $ 26,844 $ 4,437 $ 11,868 The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Lord Abbett Series Fund - ING VP ING VP ING VP Money ING VP Growth and Balanced Intermediate Market Natural Income Portfolio - Bond Portfolio - Portfolio - Resources Portfolio - Class Class I Class I Class I Trust VC Assets Investments in mutual funds at fair value $ 1,583 $ 762 $ 239 $ 8,292 $ 771 Total assets Liabilities Payable to related parties - - - 1 - Net assets $ 1,583 $ 762 $ 239 $ 8,291 $ 771 Net Assets Accumulation units $ 1,583 $ 762 $ 239 $ 8,291 $ 771 Contracts in payout (annuitization) - Total net assets $ 1,583 $ 762 $ 239 $ 8,291 $ 771 Total number of mutual fund shares Cost of mutual fund shares $ 1,496 $ 767 $ 235 $ 7,868 $ 755 The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real Series Fund - Socially Oppenheimer Return Pioneer Equity Mid-Cap Value Responsive Main Street Portfolio - Income VCT Portfolio - Class Portfolio® - Small Cap Administrative Portfolio - VC Class I Fund®/VA Class Class I Assets Investments in mutual funds at fair value $ 1,183 $ 3,416 $ 106 $ 1,532 $ 1,077 Total assets Liabilities Payable to related parties - Net assets $ 1,183 $ 3,416 $ 106 $ 1,532 $ 1,077 Net Assets Accumulation units $ 1,183 $ 3,416 $ 106 $ 1,532 $ 1,077 Contracts in payout (annuitization) - Total net assets $ 1,183 $ 3,416 $ 106 $ 1,532 $ 1,077 Total number of mutual fund shares Cost of mutual fund shares $ 1,179 $ 2,494 $ 99 $ 1,634 $ 1,012 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Pioneer High Yield VCT Wanger U.S. Portfolio - Smaller Class I Wanger Select Companies Assets Investments in mutual funds at fair value $ 1,351 $ 2,641 $ 1,760 Total assets Liabilities Payable to related parties - - - Net assets $ 1,351 $ 2,641 $ 1,760 Net Assets Accumulation units $ 1,351 $ 2,641 $ 1,760 Contracts in payout (annuitization) - - - Total net assets $ 1,351 $ 2,641 $ 1,760 Total number of mutual fund shares Cost of mutual fund shares $ 1,328 $ 2,244 $ 1,648 The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Alger American Alger American Alger American AIM V.I. Alger American Leveraged MidCap Small Demographic Growth AllCap Growth Capitalization Trends Fund - Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Series I Shares O O O O Net investment income (loss) Income: Dividends $ - $ - $ - $ - $ - Total investment income - Expenses: Mortality and expense risk and other charges 17 69 Total expenses 17 69 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 258 $ 1,029 $ 2,251 $ 3,059 $ 2,084 The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset Manager Equity-Income Growth Money Market Overseas Growth® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 2,125 $ 169 $ 598 $ 8 $ 311 Total investment income 8 Expenses: Mortality and expense risk and other charges 4 72 Total expenses 4 72 Net investment income (loss) 4 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - Capital gains distributions - - 6 - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - 28 Net realized and unrealized gain (loss) on investments - 93 Net increase (decrease) in net assets resulting from operations $ 10,835 $ 1,870 $ 421 $ 97 $ 748 The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset Fidelity® VIP Fidelity® VIP Investment Growth Manager SM Contrafund® Index 500 Grade Bond Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 46 $ 1,330 $ 2,131 $ 941 $ 16 Total investment income 46 16 Expenses: Mortality and expense risk and other charges 8 11 Total expenses 8 11 Net investment income (loss) 38 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - - 56 - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments 24 36 30 Net increase (decrease) in net assets resulting from operations $ 62 $ 9,977 $ 16,189 $ 651 $ 35 The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING BlackRock ING FMR SM Franklin Small AllianceBernstein Large Cap Diversified Mid ING FMR SM Cap Value Mid Cap Growth Growth Cap Portfolio - Diversified Mid Securities Fund Portfolio - Service Portfolio - Institutional Cap Portfolio - - Class 2 Class Service 2 Class Class Service Class Net investment income (loss) Income: Dividends $ 5 $ - $ - $ - $ - Total investment income 5 - Expenses: Mortality and expense risk and other charges 11 3 - - 5 Total expenses 11 3 - - 5 Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 8 - - Capital gains distributions 26 43 1 - 35 Total realized gain (loss) on investments and capital gains distributions 34 18 1 - 28 Net unrealized appreciation (depreciation) of investments 64 - - 11 Net realized and unrealized gain (loss) on investments 98 1 - 39 Net increase (decrease) in net assets resulting from operations $ 92 $ (19) $ 1 $ - $ 34 The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING FMR SM Large Cap ING JPMorgan ING JPMorgan Growth Emerging Small Cap Core ING Julius ING Julius Portfolio - Markets Equity Equity Portfolio Baer Foreign Baer Foreign Institutional Portfolio - - Institutional Portfolio - Portfolio - Class Service Class Class Service Class Service 2 Class Net investment income (loss) Income: Dividends $ 2 $ 16 $ 26 $ - $ - Total investment income 2 16 26 - - Expenses: Mortality and expense risk and other charges 45 71 1 Total expenses 45 71 1 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 Capital gains distributions 60 36 1 - Total realized gain (loss) on investments and capital gains distributions 1 Net unrealized appreciation (depreciation) of investments 23 Net realized and unrealized gain (loss) on investments 24 Net increase (decrease) in net assets resulting from operations $ (1,390) $ 944 $ 237 $ 1,161 $ 23 The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Lord ING Legg Abbett Mason Value ING Legg ING Limited ING Liquid Affiliated Portfolio - Mason Value Maturity Bond Assets Portfolio Portfolio - Institutional Portfolio - Portfolio - - Institutional Institutional Class Service 2 Class Service Class Class Class Net investment income (loss) Income: Dividends $ - $ - $ 385 $ 33 $ 1 Total investment income - - 33 1 Expenses: Mortality and expense risk and other charges 11 - 10 1 Total expenses 11 - 10 1 Net investment income (loss) - 23 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 6 - - - Capital gains distributions 3 - - - 5 Total realized gain (loss) on investments and capital gains distributions 9 - - 5 Net unrealized appreciation (depreciation) of investments 42 2 - 3 Net realized and unrealized gain (loss) on investments 51 2 - 8 Net increase (decrease) in net assets resulting from operations $ 40 $ 2 $ 219 $ 23 $ 8 The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Marsico International ING Marsico ING Marsico Opportunities ING MFS Total ING MFS Total Growth Growth Portfolio - Return Return Portfolio - Portfolio - Institutional Portfolio - Portfolio - Service Class Service 2 Class Class Service Class Service 2 Class Net investment income (loss) Income: Dividends $ - $ - $ 21 $ 134 $ 1 Total investment income - - 21 1 Expenses: Mortality and expense risk and other charges 6 - 80 - Total expenses 6 - 80 - Net investment income (loss) - 54 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 12 - 14 28 - Capital gains distributions - - 79 2 Total realized gain (loss) on investments and capital gains distributions 12 - 93 2 Net unrealized appreciation (depreciation) of investments 15 - 1 Net realized and unrealized gain (loss) on investments 27 - 3 Net increase (decrease) in net assets resulting from operations $ 21 $ - $ 2,104 $ 555 $ 4 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Pioneer ING Stock Price Capital Price Equity ING Pioneer Mid Cap Value Index Portfolio Appreciation Income Fund Portfolio - Portfolio - - Institutional Portfolio - Portfolio - Service Class Service Class Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ 2 $ 55 $ 64 Total investment income - - 2 55 64 Expenses: Mortality and expense risk and other charges - 1 2 61 66 Total expenses - 1 2 61 66 Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 3 2 28 Capital gains distributions - - 1 Total realized gain (loss) on investments and capital gains distributions - 3 3 Net unrealized appreciation (depreciation) of investments 4 4 18 Net realized and unrealized gain (loss) on investments 4 7 21 Net increase (decrease) in net assets resulting from operations $ 4 $ 6 $ 21 $ 591 $ 773 The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Van ING Van ING T. Rowe Kampen Kampen ING VP Index ING American Price Equity Growth and Growth and Plus Century Large Income Income Income International Company Portfolio - Portfolio - Portfolio - Equity Portfolio Value Portfolio Service 2 Class Service Class Service 2 Class - Service Class - Initial Class Net investment income (loss) Income: Dividends $ 1 $ 211 $ - $ 10 $ 1 Total investment income 1 - 10 1 Expenses: Mortality and expense risk and other charges 1 - 9 1 Total expenses 1 - 9 1 Net investment income (loss) - 31 - 1 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 1 Capital gains distributions 3 - 23 5 Total realized gain (loss) on investments and capital gains distributions 3 - 21 6 Net unrealized appreciation (depreciation) of investments 17 2 62 11 Net realized and unrealized gain (loss) on investments 20 2 83 17 Net increase (decrease) in net assets resulting from operations $ 20 $ 1,612 $ 2 $ 84 $ 17 The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING American ING American ING American Century Large ING American ING American Century Small- Century Small- Company Century Select Century Select Mid Cap Value Mid Cap Value Value Portfolio Portfolio - Portfolio - Portfolio - Portfolio - - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 275 $ - $ - $ - Total investment income - Expenses: Mortality and expense risk and other charges - - 22 - Total expenses - - 22 - Net investment income (loss) - - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 62 - 25 - Capital gains distributions - - - 4 - Total realized gain (loss) on investments and capital gains distributions - 62 - 29 - Net unrealized appreciation (depreciation) of investments - - 1 Net realized and unrealized gain (loss) on investments - - 1 Net increase (decrease) in net assets resulting from operations $ - $ (789) $ - $ 205 $ 1 The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Baron ING Baron ING Fidelity® Small Cap Small Cap ING Davis ING Davis VIP Growth Growth Venture Value Venture Value Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ - $ - Total investment income - Expenses: Mortality and expense risk and other charges 33 - 3 - 4 Total expenses 33 - 3 - 4 Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 56 - 1 - 1 Capital gains distributions 23 - 20 - - Total realized gain (loss) on investments and capital gains distributions 79 - 21 - 1 Net unrealized appreciation (depreciation) of investments 3 18 - 35 Net realized and unrealized gain (loss) on investments 3 39 - 36 Net increase (decrease) in net assets resulting from operations $ 292 $ 3 $ 36 $ - $ 32 The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Fidelity® ING ING Goldman VIP Equity- ING Fidelity® ING Fidelity® Fundamental Sachs® Capital Income VIP Growth VIP Mid Cap Research Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ 8 $ - Total investment income - - - 8 - Expenses: Mortality and expense risk and other charges 1 - 1 38 - Total expenses 1 - 1 38 - Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - - 18 - Capital gains distributions - - - 40 - Total realized gain (loss) on investments and capital gains distributions - - - 58 - Net unrealized appreciation (depreciation) of investments 10 - 9 - Net realized and unrealized gain (loss) on investments 10 - 9 - Net increase (decrease) in net assets resulting from operations $ 9 $ - $ 8 $ 272 $ - The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg Mason Partners ING JPMorgan ING JPMorgan ING JPMorgan ING JPMorgan Aggressive International International Mid Cap Value Mid Cap Value Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 1 $ - $ 1 $ - $ - Total investment income 1 - 1 - - Expenses: Mortality and expense risk and other charges 2 - 77 - Total expenses 2 - 77 - Net investment income (loss) - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - Capital gains distributions - - 38 - - Total realized gain (loss) on investments and capital gains distributions - - Net unrealized appreciation (depreciation) of investments 17 1 5 Net realized and unrealized gain (loss) on investments 1 5 Net increase (decrease) in net assets resulting from operations $ (23) $ 1 $ 776 $ 5 $ 714 The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg ING Legg Mason Partners Mason Partners ING Neuberger Aggressive Large Cap Berman ING OpCap ING OpCap Growth Growth Partners Balanced Value Balanced Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Initial Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ 2 $ - Total investment income - - - 2 - Expenses: Mortality and expense risk and other charges - 1 2 - Total expenses - 1 2 - Net investment income (loss) - - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 3 - Capital gains distributions - 1 - - - Total realized gain (loss) on investments and capital gains distributions - 1 3 - Net unrealized appreciation (depreciation) of investments 1 3 9 - Net realized and unrealized gain (loss) on investments 1 4 12 - Net increase (decrease) in net assets resulting from operations $ 1 $ 3 $ 682 $ 12 $ - The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Oppenheimer ING ING Strategic ING PIMCO ING PIMCO Oppenheimer Oppenheimer Income Total Return Total Return Global Portfolio Global Portfolio Portfolio - Portfolio - Portfolio - - Initial Class - Service Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ 42 $ - $ - $ 65 $ - Total investment income 42 - - 65 - Expenses: Mortality and expense risk and other charges 1 1 49 - Total expenses 1 1 49 - Net investment income (loss) 16 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 - 2 - Capital gains distributions 88 - Total realized gain (loss) on investments and capital gains distributions 1 - 2 - Net unrealized appreciation (depreciation) of investments 23 7 78 - Net realized and unrealized gain (loss) on investments 24 7 80 - Net increase (decrease) in net assets resulting from operations $ 8,561 $ 23 $ 6 $ 96 $ - The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe Price ING Pioneer ING Solution Diversified Mid High Yield ING Solution ING Solution Income Cap Growth Portfolio - 2015 Portfolio - 2025 Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 48 $ - $ 1 $ - $ - Total investment income 48 - 1 - - Expenses: Mortality and expense risk and other charges 12 1 4 - Total expenses 12 1 4 - Net investment income (loss) 36 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 35 - 1 - Capital gains distributions 1 - 1 - Total realized gain (loss) on investments and capital gains distributions 36 - 2 - Net unrealized appreciation (depreciation) of investments 4 5 56 - Net realized and unrealized gain (loss) on investments 40 5 58 - Net increase (decrease) in net assets resulting from operations $ 76 $ 4 $ 55 $ - $ 2,334 The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe Price ING T. Rowe ING UBS U.S. Diversified Mid ING T. Rowe Price Growth ING UBS U.S. Large Cap Cap Growth Price Growth Equity Large Cap Equity Portfolio - Equity Portfolio Portfolio - Equity Portfolio Portfolio - Service Class - Initial Class Service Class - Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 7 $ - $ 44 $ - Total investment income - 7 - 44 - Expenses: Mortality and expense risk and other charges - 39 - 52 - Total expenses - 39 - 52 - Net investment income (loss) - - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 62 - - Capital gains distributions - 5 - - - Total realized gain (loss) on investments and capital gains distributions - 67 - - Net unrealized appreciation (depreciation) of investments 1 1 - Net realized and unrealized gain (loss) on investments 1 1 - Net increase (decrease) in net assets resulting from operations $ 1 $ 324 $ 1 $ 450 $ - The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING Van ING Van ING Van ING Van Strategic Kampen Kampen Kampen Equity Kampen Equity Allocation Comstock Comstock and Income and Income Conservative Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Class I Net investment income (loss) Income: Dividends $ 48 $ - $ 304 $ 1 $ 12 Total investment income 48 - 1 12 Expenses: Mortality and expense risk and other charges 69 1 1 9 Total expenses 69 1 1 9 Net investment income (loss) - 3 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 8 Capital gains distributions 3 1 15 Total realized gain (loss) on investments and capital gains distributions 3 1 23 Net unrealized appreciation (depreciation) of investments 4 7 21 Net realized and unrealized gain (loss) on investments 7 8 44 Net increase (decrease) in net assets resulting from operations $ 691 $ 6 $ 1,141 $ 8 $ 47 The accompanying notes are an integral part of these financial statements. 43 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP Strategic Strategic ING VP Global Allocation Allocation Science and ING VP Index ING VP Index Growth Moderate Technology Plus LargeCap Plus MidCap Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Net investment income (loss) Income: Dividends $ 12 $ 28 $ - $ 20 $ 58 Total investment income 12 28 - 20 58 Expenses: Mortality and expense risk and other charges 15 30 3 51 Total expenses 15 30 3 51 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 50 3 67 Capital gains distributions 12 33 - - Total realized gain (loss) on investments and capital gains distributions 62 3 67 Net unrealized appreciation (depreciation) of investments 72 54 4 Net realized and unrealized gain (loss) on investments 7 Net increase (decrease) in net assets resulting from operations $ 131 $ 190 $ 4 $ 432 $ 652 The accompanying notes are an integral part of these financial statements. 44 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP Index International ING VP Small ING VP Value Financial Plus SmallCap Equity Company Opportunity Services Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Net investment income (loss) Income: Dividends $ 31 $ - $ - $ 16 $ 2 Total investment income 31 - - 16 2 Expenses: Mortality and expense risk and other charges - - 16 2 Total expenses - - 16 2 Net investment income (loss) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 9 5 Capital gains distributions - - - 1 Total realized gain (loss) on investments and capital gains distributions - - 9 6 Net unrealized appreciation (depreciation) of investments 1 1 18 Net realized and unrealized gain (loss) on investments 1 1 24 Net increase (decrease) in net assets resulting from operations $ 799 $ 1 $ 1 $ 149 $ 24 The accompanying notes are an integral part of these financial statements. 45 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP High ING VP MidCap SmallCap Yield Bond International Opportunities ING VP Real Opportunities Portfolio - Class Value Portfolio Portfolio - Class Estate Portfolio Portfolio - Class I - Class I I - Class I I Net investment income (loss) Income: Dividends $ 371 $ 664 $ - $ 93 $ - Total investment income - 93 - Expenses: Mortality and expense risk and other charges 74 54 Total expenses 74 54 Net investment income (loss) 39 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - - 74 - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 416 $ 6,722 $ 2,199 $ 1,064 $ 2,161 The accompanying notes are an integral part of these financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Janus Aspen Series International ING VP ING VP ING VP Money ING VP Growth Balanced Intermediate Market Natural Portfolio - Portfolio - Class Bond Portfolio - Portfolio - Class Resources Institutional I Class I I Trust Shares Net investment income (loss) Income: Dividends $ 1 $ 30 $ - $ - $ - Total investment income 1 30 - - - Expenses: Mortality and expense risk and other charges 15 5 2 Total expenses 15 5 2 Net investment income (loss) 25 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 - 4 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 1 - 4 Net unrealized appreciation (depreciation) of investments 87 4 Net realized and unrealized gain (loss) on investments 88 8 Net increase (decrease) in net assets resulting from operations $ 74 $ 21 $ 6 $ 1,062 $ 5,966 The accompanying notes are an integral part of these financial statements. 47 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Lord Abbett Neuberger Neuberger Series Fund - Lord Abbett Berman AMT Neuberger Berman AMT Growth and Series Fund - Limited Berman AMT Socially Income Mid-Cap Value Maturity Bond Partners Responsive Portfolio - Portfolio - Class Portfolio® - Portfolio® - Portfolio® - Class VC VC Class I Class I Class I Net investment income (loss) Income: Dividends $ 9 $ 6 $ - $ - $ 6 Total investment income 9 6 - - 6 Expenses: Mortality and expense risk and other charges 5 12 50 98 46 Total expenses 5 12 50 98 46 Net investment income (loss) 4 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 3 - Capital gains distributions 24 88 - - 43 Total realized gain (loss) on investments and capital gains distributions 27 88 Net unrealized appreciation (depreciation) of investments 23 19 Net realized and unrealized gain (loss) on investments 50 90 Net increase (decrease) in net assets resulting from operations $ 54 $ 101 $ 40 $ 1,423 $ 371 The accompanying notes are an integral part of these financial statements. 48 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) PIMCO Real Oppenheimer Return Pioneer Equity Pioneer High Main Street Portfolio - Income VCT Yield VCT Premier VIT Small Cap Administrative Portfolio - Portfolio - Class OpCap Equity Fund®/VA Class Class I I Portfolio Net investment income (loss) Income: Dividends $ - $ 74 $ 12 $ 62 $ 26 Total investment income - 74 12 62 26 Expenses: Mortality and expense risk and other charges 1 24 5 16 27 Total expenses 1 24 5 16 27 Net investment income (loss) 50 7 46 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 1 Capital gains distributions - 40 2 15 Total realized gain (loss) on investments and capital gains distributions - 12 3 10 Net unrealized appreciation (depreciation) of investments 7 65 25 Net realized and unrealized gain (loss) on investments 7 68 35 Net increase (decrease) in net assets resulting from operations $ 6 $ (9) $ 75 $ 81 $ 370 The accompanying notes are an integral part of these financial statements. 49 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Premier VIT Premier VIT OpCap Premier VIT Wanger U.S. OpCap Global Managed OpCap Small Smaller Equity Portfolio Portfolio Cap Portfolio Wanger Select Companies Net investment income (loss) Income: Dividends $ 57 $ 286 $ - $ 5 $ 3 Total investment income 57 286 - 5 3 Expenses: Mortality and expense risk and other charges 31 76 24 23 Total expenses 31 76 24 23 Net investment income (loss) 26 210 (119) (19) (20) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,057 (276) 4,600 38 54 Capital gains distributions 44 48 Total realized gain (loss) on investments and capital gains distributions 1,729 1,490 6,018 82 102 Net unrealized appreciation (depreciation) of investments 15 Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 679 $ 593 $ 4,217 $ 335 $ 97 The accompanying notes are an integral part of these financial statements. 50 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Alger American Alger American AIM V.I. Alger American Leveraged MidCap Demographic Growth AllCap Growth Trends Fund - Portfolio - Class Portfolio - Class Portfolio - Class Series I Shares O O O Net assets at January 1, 2005 $ 6,791 $ 50,370 $ 32,718 $ 39,562 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 42 Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements. 51 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Alger American Small Fidelity® VIP Fidelity® VIP Fidelity® VIP Capitalization Equity-Income Growth Money Market Portfolio - Class Portfolio - Portfolio - Portfolio - O Initial Class Initial Class Initial Class Net assets at January 1, 2005 $ 13,567 $ 67,588 $ 49,364 $ 14,311 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans 47 Annuity payments - - Death benefits Transfers between Divisions (including fixed account), net Contract charges 3 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans 5 29 Annuity payments - - Death benefits Transfers between Divisions (including fixed account), net Contract charges 3 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ 64,793 $ - $ 11,894 The accompanying notes are an integral part of these financial statements. 52 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset Manager Asset Fidelity® VIP Overseas Growth® Manager SM Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net assets at January 1, 2005 $ 1,036 $ 19,066 $ 1,962 $ 87,638 Increase (decrease) in net assets Operations: Net investment income (loss) 25 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 70 Net increase (decrease) in net assets from operations 41 Changes from principal transactions: Premiums - - Surrenders and withdrawals Policy loans Annuity payments - Death benefits Transfers between Divisions (including fixed account), net Contract charges 1 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 4 38 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 28 Net increase (decrease) in net assets from operations 97 62 Changes from principal transactions: Premiums - - Surrenders and withdrawals Policy loans 21 - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ - $ - $ 105,673 The accompanying notes are an integral part of these financial statements. 53 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Growth Franklin Small Index 500 Grade Bond Opportunities Cap Value Portfolio - Portfolio - Portfolio - Securities Fund Initial Class Initial Class Initial Class - Class 2 Net assets at January 1, 2005 $ 130,148 $ 25,415 $ 2,402 $ - Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 14 2 Net unrealized appreciation (depreciation) of investments 3 Net increase (decrease) in net assets from operations 4 Changes from principal transactions: Premiums 18 Surrenders and withdrawals Policy loans 11 - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 5 Total realized gain (loss) on investments and capital gains distributions 34 Net unrealized appreciation (depreciation) of investments 64 Net increase (decrease) in net assets from operations 35 92 Changes from principal transactions: Premiums 93 Surrenders and withdrawals Policy loans Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net Contract charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 126,311 $ 22,191 $ - $ 1,249 The accompanying notes are an integral part of these financial statements. 54 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING BlackRock ING FMR SM AllianceBernstein Large Cap Diversified Mid ING FMR SM Mid Cap Growth Growth Cap Portfolio - Diversified Mid Portfolio - Service Portfolio - Institutional Cap Portfolio - Class Service 2 Class Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 3 - - - Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations 3 - - - Changes from principal transactions: Premiums 3 - - 1 Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 3 - - 31 Contract charges - Increase (decrease) in net assets derived from principal transactions 6 - - 32 Total increase (decrease) in net assets 9 - - 32 Net assets at December 31, 2005 9 - - 32 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 18 1 - 28 Net unrealized appreciation (depreciation) of investments - - 11 Net increase (decrease) in net assets from operations 1 - 34 Changes from principal transactions: Premiums 72 11 - 50 Surrenders and withdrawals - - Policy loans 1 - - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - - Contract charges - Increase (decrease) in net assets derived from principal transactions 11 - Total increase (decrease) in net assets 12 - Net assets at December 31, 2006 $ 389 $ 12 $ - $ 696 The accompanying notes are an integral part of these financial statements. 55 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING FMR SM ING JPMorgan ING JPMorgan Large Cap Emerging Small Cap Core ING Julius Growth Portfolio Markets Equity Equity Portfolio Baer Foreign - Institutional Portfolio - - Institutional Portfolio - Class Service Class Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ 1,968 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - 2 Net unrealized appreciation (depreciation) of investments - 1 Net increase (decrease) in net assets from operations - 3 Changes from principal transactions: Premiums - 32 5 Surrenders and withdrawals - Policy loans - - 5 Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - Contract charges - Increase (decrease) in net assets derived from principal transactions - 74 Total increase (decrease) in net assets - 77 Net assets at December 31, 2005 - 77 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 77,173 $ 5,203 $ 38,173 $ 8,411 The accompanying notes are an integral part of these financial statements. 56 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Legg ING Julius Mason Value ING Legg ING Limited Baer Foreign Portfolio - Mason Value Maturity Bond Portfolio - Institutional Portfolio - Portfolio - Service 2 Class Class Service 2 Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - 21 - - Net unrealized appreciation (depreciation) of investments 1 2 - - Net increase (decrease) in net assets from operations 1 21 - - Changes from principal transactions: Premiums 5 41 - 3 Surrenders and withdrawals - - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - - 56 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 5 - 58 Total increase (decrease) in net assets 6 - 58 Net assets at December 31, 2005 6 - 58 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 1 9 - Net unrealized appreciation (depreciation) of investments 23 42 2 Net increase (decrease) in net assets from operations 23 40 2 Changes from principal transactions: Premiums 71 9 Surrenders and withdrawals - Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 50 46 17 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 62 26 Total increase (decrease) in net assets 28 Net assets at December 31, 2006 $ 222 $ 739 $ 28 $ 10,039 The accompanying notes are an integral part of these financial statements. 57 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Liquid ING Lord Abbett ING Marsico ING Marsico Assets Portfolio Affiliated Portfolio Growth Growth - Institutional - Institutional Portfolio - Portfolio - Class Class Service Class Service 2 Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) 3 - - Total realized gain (loss) on investments and capital gains distributions - - 7 - Net unrealized appreciation (depreciation) of investments - - 12 1 Net increase (decrease) in net assets from operations 3 - 17 1 Changes from principal transactions: Premiums 3 - 12 4 Surrenders and withdrawals - - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - - Contract charges 1 - - - Increase (decrease) in net assets derived from principal transactions - 4 Total increase (decrease) in net assets - 5 Net assets at December 31, 2005 - 5 Increase (decrease) in net assets Operations: Net investment income (loss) 23 - - Total realized gain (loss) on investments and capital gains distributions - 5 12 - Net unrealized appreciation (depreciation) of investments - 3 15 - Net increase (decrease) in net assets from operations 23 8 21 - Changes from principal transactions: Premiums 18 - 5 Surrenders and withdrawals - - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - Contract charges - Increase (decrease) in net assets derived from principal transactions 5 Total increase (decrease) in net assets 5 Net assets at December 31, 2006 $ 120 $ 120 $ 474 $ 10 The accompanying notes are an integral part of these financial statements. 58 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Marsico International Opportunities ING MFS Total ING MFS Total Portfolio - Return Return ING Pioneer Institutional Portfolio - Portfolio - Fund Portfolio Class Service Class Service 2 Class - Service Class Net assets at January 1, 2005 $ - $ 3,342 $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) 52 - - Total realized gain (loss) on investments and capital gains distributions 20 - - Net unrealized appreciation (depreciation) of investments 4 - - Net increase (decrease) in net assets from operations 23 86 - - Changes from principal transactions: Premiums 3 - - Surrenders and withdrawals - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - - Contract charges 1 - - Increase (decrease) in net assets derived from principal transactions - - Total increase (decrease) in net assets - - Net assets at December 31, 2005 - - Increase (decrease) in net assets Operations: Net investment income (loss) 54 1 - Total realized gain (loss) on investments and capital gains distributions 93 2 - Net unrealized appreciation (depreciation) of investments 1 4 Net increase (decrease) in net assets from operations 4 4 Changes from principal transactions: Premiums 13 3 Surrenders and withdrawals 16 4 Policy loans - - Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net 4 46 Contract charges - - Increase (decrease) in net assets derived from principal transactions 33 53 Total increase (decrease) in net assets 37 57 Net assets at December 31, 2006 $ 30,226 $ 5,324 $ 37 $ 57 The accompanying notes are an integral part of these financial statements. 59 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Pioneer ING Stock Price Capital Price Equity Mid Cap Value Index Portfolio Appreciation Income Portfolio - - Institutional Portfolio - Portfolio - Service Class Class Service Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ 3,232 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 1 2 17 Net unrealized appreciation (depreciation) of investments 1 1 43 Net increase (decrease) in net assets from operations 2 3 56 Changes from principal transactions: Premiums 6 2 Surrenders and withdrawals - - Policy loans - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 44 20 Contract charges - 1 Increase (decrease) in net assets derived from principal transactions 48 21 Total increase (decrease) in net assets 50 24 Net assets at December 31, 2005 50 24 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 3 3 Net unrealized appreciation (depreciation) of investments 4 18 Net increase (decrease) in net assets from operations 6 21 Changes from principal transactions: Premiums 18 58 Surrenders and withdrawals - Policy loans Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net Contract charges - - Increase (decrease) in net assets derived from principal transactions 7 Total increase (decrease) in net assets 13 Net assets at December 31, 2006 $ 63 $ 242 $ 6,636 $ 5,313 The accompanying notes are an integral part of these financial statements. 60 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP Index ING T. Rowe ING Van Kampen ING Van Kampen Plus Price Equity Growth and Growth and International Income Portfolio - Income Portfolio - Income Portfolio - Equity Portfolio - Service 2 Class Service Class Service 2 Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - 2 - - Net increase (decrease) in net assets from operations - 2 - - Changes from principal transactions: Premiums 6 44 - - Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 5 98 - - Contract charges - Increase (decrease) in net assets derived from principal transactions 11 - - Total increase (decrease) in net assets 11 - - Net assets at December 31, 2005 11 - - Increase (decrease) in net assets Operations: Net investment income (loss) - 31 - 1 Total realized gain (loss) on investments and capital gains distributions 3 - 21 Net unrealized appreciation (depreciation) of investments 17 2 62 Net increase (decrease) in net assets from operations 20 2 84 Changes from principal transactions: Premiums 17 3 Surrenders and withdrawals - Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 37 8 Contract charges - - Increase (decrease) in net assets derived from principal transactions 25 Total increase (decrease) in net assets 27 Net assets at December 31, 2006 $ 216 $ 20,970 $ 27 $ 1,064 The accompanying notes are an integral part of these financial statements. 61 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING American ING American Century Large Century Large ING American ING American Company Value Company Century Select Century Select Portfolio - Value Portfolio Portfolio - Portfolio - Initial Class - Service Class Initial Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - - - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - - - Changes from principal transactions: Premiums 29 - - Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 15 - - Contract charges - - - Increase (decrease) in net assets derived from principal transactions 44 - - Total increase (decrease) in net assets 44 - - Net assets at December 31, 2005 44 - - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions 6 - 62 - Net unrealized appreciation (depreciation) of investments 11 - - Net increase (decrease) in net assets from operations 17 - - Changes from principal transactions: Premiums 20 6 - Surrenders and withdrawals - - - Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 66 - 9 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 84 6 9 Total increase (decrease) in net assets 6 9 Net assets at December 31, 2006 $ 145 $ 6 $ 20,338 $ 9 The accompanying notes are an integral part of these financial statements. 62 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING American ING American ING Baron ING Baron Century Small- Century Small- Small Cap Small Cap Mid Cap Value Mid Cap Value Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2005 $ 1,059 $ - $ 856 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - Net unrealized appreciation (depreciation) of investments - - Net increase (decrease) in net assets from operations 83 - 91 - Changes from principal transactions: Premiums 4 - Surrenders and withdrawals - - Policy loans - - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - - Contract charges - - Increase (decrease) in net assets derived from principal transactions 4 - Total increase (decrease) in net assets 4 - Net assets at December 31, 2005 4 - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 29 - 79 - Net unrealized appreciation (depreciation) of investments 1 3 Net increase (decrease) in net assets from operations 1 3 Changes from principal transactions: Premiums 4 25 Surrenders and withdrawals - - Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - 19 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 28 4 44 Total increase (decrease) in net assets 5 47 Net assets at December 31, 2006 $ 1,705 $ 9 $ 2,944 $ 47 The accompanying notes are an integral part of these financial statements. 63 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Davis ING Davis VIP VIP Equity- Venture Value Venture Value Contrafund® Income Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - - 1 - Net increase (decrease) in net assets from operations - - 1 - Changes from principal transactions: Premiums 27 - 6 4 Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 7 - 3 2 Contract charges - Increase (decrease) in net assets derived from principal transactions 34 - 9 6 Total increase (decrease) in net assets 34 - 10 6 Net assets at December 31, 2005 34 - 10 6 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 21 - 1 - Net unrealized appreciation (depreciation) of investments 18 - 35 10 Net increase (decrease) in net assets from operations 36 - 32 9 Changes from principal transactions: Premiums 73 1 66 Surrenders and withdrawals - 11 Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 1 1 Contract charges - Increase (decrease) in net assets derived from principal transactions 2 78 Total increase (decrease) in net assets 2 87 Net assets at December 31, 2006 $ 412 $ 2 $ 641 $ 93 The accompanying notes are an integral part of these financial statements. 64 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING Goldman ING Fidelity® ING Fidelity® Fundamental Sachs® Capital VIP Growth VIP Mid Cap Research Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Initial Class Service Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - - - Changes from principal transactions: Premiums - 2 9 - Surrenders and withdrawals - - - Policy loans - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - - - Contract charges - Increase (decrease) in net assets derived from principal transactions - 2 - Total increase (decrease) in net assets - 2 - Net assets at December 31, 2005 - 2 - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - 58 - Net unrealized appreciation (depreciation) of investments - 9 - Net increase (decrease) in net assets from operations - 8 - Changes from principal transactions: Premiums 5 96 4 Surrenders and withdrawals - - Policy loans - - 5 - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - 39 - Contract charges - - - Increase (decrease) in net assets derived from principal transactions 5 4 Total increase (decrease) in net assets 5 4 Net assets at December 31, 2006 $ 5 $ 198 $ 2,502 $ 4 The accompanying notes are an integral part of these financial statements. 65 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING JPMorgan ING JPMorgan ING JPMorgan ING JPMorgan International International Mid Cap Value Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2005 $ - $ - $ 2,712 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - 1 Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - 1 Changes from principal transactions: Premiums 2 - 5 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 36 - 4 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 38 - 9 Total increase (decrease) in net assets 31 - 10 Net assets at December 31, 2005 31 - 10 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - Net unrealized appreciation (depreciation) of investments 17 1 5 Net increase (decrease) in net assets from operations 1 5 Changes from principal transactions: Premiums 38 15 53 Surrenders and withdrawals - - Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 6 16 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 21 97 69 Total increase (decrease) in net assets 22 74 Net assets at December 31, 2006 $ 257 $ 22 $ 6,024 $ 84 The accompanying notes are an integral part of these financial statements. 66 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Legg Mason ING Legg Mason ING Legg Mason ING Neuberger Partners Partners Partners Large Berman Aggressive Aggressive Cap Growth Partners Growth Portfolio Growth Portfolio Portfolio - Initial Portfolio - - Initial Class - Service Class Class Initial Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions 1 - - - Net unrealized appreciation (depreciation) of investments - - 1 - Net increase (decrease) in net assets from operations 1 - 1 - Changes from principal transactions: Premiums 1 - 28 - Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 7 - 35 - Contract charges - Increase (decrease) in net assets derived from principal transactions 8 - 63 - Total increase (decrease) in net assets 9 - 64 - Net assets at December 31, 2005 9 - 64 - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 1 Net unrealized appreciation (depreciation) of investments 1 3 Net increase (decrease) in net assets from operations 1 3 Changes from principal transactions: Premiums 7 17 Surrenders and withdrawals 2 3 Policy loans - 1 Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net - 2 Contract charges - - Increase (decrease) in net assets derived from principal transactions 9 23 Total increase (decrease) in net assets 10 26 Net assets at December 31, 2006 $ 28,466 $ 10 $ 90 $ 19,909 The accompanying notes are an integral part of these financial statements. 67 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING OpCap ING OpCap ING ING Balanced Value Balanced Value Oppenheimer Oppenheimer Portfolio - Portfolio - Global Portfolio Global Portfolio Initial Class Service Class - Initial Class - Service Class Net assets at January 1, 2005 $ - $ - $ 651 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions 1 - - Net unrealized appreciation (depreciation) of investments 1 - - Net increase (decrease) in net assets from operations 2 - - Changes from principal transactions: Premiums 24 - 5 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - - - Death benefits - - - Transfers between Divisions (including fixed account), net 23 - - Contract charges - - - Increase (decrease) in net assets derived from principal transactions 47 - 5 Total increase (decrease) in net assets 49 - 5 Net assets at December 31, 2005 49 - 5 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 3 - 1 Net unrealized appreciation (depreciation) of investments 9 - 23 Net increase (decrease) in net assets from operations 12 - 23 Changes from principal transactions: Premiums 4 1 Surrenders and withdrawals - Policy loans - - - Annuity payments - - - Death benefits - - - Transfers between Divisions (including fixed account), net 1 41 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 2 Total increase (decrease) in net assets 2 Net assets at December 31, 2006 $ 166 $ 2 $ 62,695 $ 223 The accompanying notes are an integral part of these financial statements. 68 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Oppenheimer ING PIMCO ING PIMCO ING Pioneer Strategic Income Total Return Total Return High Yield Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2005 $ - $ 1,381 $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - 9 - - Total realized gain (loss) on investments and capital gains distributions - 29 - - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - 17 - - Changes from principal transactions: Premiums - 1 - Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - - - Contract charges - - - Increase (decrease) in net assets derived from principal transactions - 1 - Total increase (decrease) in net assets - 1 - Net assets at December 31, 2005 - 1 - Increase (decrease) in net assets Operations: Net investment income (loss) 16 - 36 Total realized gain (loss) on investments and capital gains distributions - 2 - 36 Net unrealized appreciation (depreciation) of investments 7 78 - 4 Net increase (decrease) in net assets from operations 6 96 - 76 Changes from principal transactions: Premiums 41 37 Surrenders and withdrawals 2 Policy loans - - 1 Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 37 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 41 Total increase (decrease) in net assets 41 Net assets at December 31, 2006 $ 147 $ 3,496 $ 42 $ 207 The accompanying notes are an integral part of these financial statements. 69 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING T. Rowe ING Solution Price Diversified ING Solution ING Solution Income Mid Cap Growth 2015 Portfolio - 2025 Portfolio - Portfolio - Portfolio - Initial Service Class Service Class Service Class Class Net assets at January 1, 2005 $ - $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - - - Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - - - Changes from principal transactions: Premiums - 3 - Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - - - Contract charges - - - Increase (decrease) in net assets derived from principal transactions - 3 - Total increase (decrease) in net assets - 3 - Net assets at December 31, 2005 - 3 - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 2 - Net unrealized appreciation (depreciation) of investments 5 56 - Net increase (decrease) in net assets from operations 4 55 - Changes from principal transactions: Premiums 47 3 Surrenders and withdrawals 20 28 - Policy loans - - - Annuity payments - - - Death benefits - - - Transfers between Divisions (including fixed account), net 2 3 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 69 6 Total increase (decrease) in net assets 73 6 Net assets at December 31, 2006 $ 73 $ 593 $ 6 $ 65,223 The accompanying notes are an integral part of these financial statements. 70 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Diversified ING T. Rowe Price Growth ING UBS U.S. Mid Cap Growth Price Growth Equity Large Cap Portfolio - Equity Portfolio Portfolio - Equity Portfolio Service Class - Initial Class Service Class - Initial Class Net assets at January 1, 2005 $ - $ 1,535 $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - - Total realized gain (loss) on investments and capital gains distributions - 31 - 2 Net unrealized appreciation (depreciation) of investments - - - Net increase (decrease) in net assets from operations - - 2 Changes from principal transactions: Premiums 4 1 1 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - 5 14 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 4 6 15 Total increase (decrease) in net assets 4 6 17 Net assets at December 31, 2005 4 6 17 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - 67 - Net unrealized appreciation (depreciation) of investments 1 1 Net increase (decrease) in net assets from operations 1 1 Changes from principal transactions: Premiums 12 6 Surrenders and withdrawals - - Policy loans - - Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net 75 2 Contract charges - - Increase (decrease) in net assets derived from principal transactions 5 8 Total increase (decrease) in net assets 6 9 Net assets at December 31, 2006 $ 10 $ 3,153 $ 15 $ 5,768 The accompanying notes are an integral part of these financial statements. 71 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING UBS U.S. ING Van ING Van ING Van Large Cap Kampen Kampen Kampen Equity Equity Comstock Comstock and Income Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2005 $ - $ 2,136 $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - - Net unrealized appreciation (depreciation) of investments - - 7 Net increase (decrease) in net assets from operations - - 6 Changes from principal transactions: Premiums - 1 35 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net - - Contract charges - - - Increase (decrease) in net assets derived from principal transactions - 1 Total increase (decrease) in net assets - 1 Net assets at December 31, 2005 - 1 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - 3 Net unrealized appreciation (depreciation) of investments - 4 Net increase (decrease) in net assets from operations - 6 Changes from principal transactions: Premiums - 60 Surrenders and withdrawals - Policy loans - - Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net - 8 Contract charges - - Increase (decrease) in net assets derived from principal transactions - 66 Total increase (decrease) in net assets - 72 Net assets at December 31, 2006 $ - $ 5,731 $ 73 $ 15,926 The accompanying notes are an integral part of these financial statements. 72 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING Van Kampen Equity ING VP Strategic ING VP Strategic ING VP Strategic and Income Allocation Allocation Allocation Portfolio - Conservative Growth Portfolio Moderate Service Class Portfolio - Class I - Class I Portfolio - Class I Net assets at January 1, 2005 $ - $ 556 $ 197 $ 845 Increase (decrease) in net assets Operations: Net investment income (loss) - 1 1 Total realized gain (loss) on investments and capital gains distributions - 11 7 14 Net unrealized appreciation (depreciation) of investments 1 20 21 Net increase (decrease) in net assets from operations 1 6 26 36 Changes from principal transactions: Premiums 8 89 Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 5 Contract charges - 1 - Increase (decrease) in net assets derived from principal transactions 13 Total increase (decrease) in net assets 14 Net assets at December 31, 2005 14 Increase (decrease) in net assets Operations: Net investment income (loss) - 3 Total realized gain (loss) on investments and capital gains distributions 1 23 62 Net unrealized appreciation (depreciation) of investments 7 21 72 54 Net increase (decrease) in net assets from operations 8 47 Changes from principal transactions: Premiums 89 Surrenders and withdrawals Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 33 Contract charges - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 143 $ 828 $ 1,341 $ 1,802 The accompanying notes are an integral part of these financial statements. 73 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP Global Science and ING VP Index ING VP Index ING VP Index Technology Plus LargeCap Plus MidCap Plus SmallCap Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I Net assets at January 1, 2005 $ 88 $ 1,134 $ 2,440 $ 1,809 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 10 18 Net unrealized appreciation (depreciation) of investments 54 Net increase (decrease) in net assets from operations 4 71 Changes from principal transactions: Premiums 32 Surrenders and withdrawals Policy loans Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net Contract charges - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 81 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 3 67 Net unrealized appreciation (depreciation) of investments 4 Net increase (decrease) in net assets from operations 4 Changes from principal transactions: Premiums 48 Surrenders and withdrawals Policy loans Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 93 Contract charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 215 $ 4,668 $ 10,354 $ 8,419 The accompanying notes are an integral part of these financial statements. 74 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP International ING VP Small ING VP Value Equity Company Opportunity ING VP Financial Portfolio - Class Portfolio - Class Portfolio - Class Services Portfolio I I I - Class I Net assets at January 1, 2005 $ - $ - $ - $ 38 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions - - - 2 Net unrealized appreciation (depreciation) of investments - - 1 Net increase (decrease) in net assets from operations - - 2 Changes from principal transactions: Premiums - - 8 9 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net - - 41 Contract charges - Increase (decrease) in net assets derived from principal transactions - - 50 Total increase (decrease) in net assets - - 52 Net assets at December 31, 2005 - - 90 Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - - 9 6 Net unrealized appreciation (depreciation) of investments 1 1 18 Net increase (decrease) in net assets from operations 1 1 24 Changes from principal transactions: Premiums 8 18 31 Surrenders and withdrawals 5 1 Policy loans - - - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net 2 - Contract charges - Increase (decrease) in net assets derived from principal transactions 15 19 Total increase (decrease) in net assets 16 20 69 Net assets at December 31, 2006 $ 16 $ 20 $ 1,149 $ 307 The accompanying notes are an integral part of these financial statements. 75 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP High ING VP Yield Bond International ING VP MidCap ING VP Real Portfolio - Class Value Portfolio Opportunities Estate Portfolio I - Class I Portfolio - Class I - Class I Net assets at January 1, 2005 $ 13,321 $ 25,772 $ 38,521 $ 952 Increase (decrease) in net assets Operations: Net investment income (loss) 23 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 33 Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans 5 Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 39 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 5,825 $ 28,080 $ 33,745 $ 4,950 The accompanying notes are an integral part of these financial statements. 76 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING VP ING VP ING VP ING VP Money SmallCap Balanced Intermediate Market Opportunities Portfolio - Class Bond Portfolio - Portfolio - Class Portfolio - Class I I Class I I Net assets at January 1, 2005 $ 22,696 $ - $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) - 1 - Total realized gain (loss) on investments and capital gains distributions - - - Net unrealized appreciation (depreciation) of investments - - Net increase (decrease) in net assets from operations - - - Changes from principal transactions: Premiums 27 4 34 Surrenders and withdrawals - - - Policy loans - - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 5 20 Contract charges - - - Increase (decrease) in net assets derived from principal transactions 32 24 - Total increase (decrease) in net assets 32 24 - Net assets at December 31, 2005 32 24 - Increase (decrease) in net assets Operations: Net investment income (loss) 25 Total realized gain (loss) on investments and capital gains distributions 1 - 4 Net unrealized appreciation (depreciation) of investments 87 4 Net increase (decrease) in net assets from operations 74 21 6 Changes from principal transactions: Premiums 30 Surrenders and withdrawals 14 Policy loans Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net Contract charges - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 19,846 $ 1,583 $ 762 $ 239 The accompanying notes are an integral part of these financial statements. 77 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Lord Abbett Lord Abbett ING VP Janus Aspen Series Series Fund - Series Fund - Natural International Growth and Mid-Cap Value Resources Growth Portfolio - Income Portfolio - Portfolio - Class Trust Institutional Shares Class VC VC Net assets at January 1, 2005 $ 945 $ 21,227 $ - $ - Increase (decrease) in net assets Operations: Net investment income (loss) 1 - Total realized gain (loss) on investments and capital gains distributions 8 22 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations 2 7 Changes from principal transactions: Premiums 38 47 Surrenders and withdrawals Policy loans - - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net Contract charges 1 1 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 4 Total realized gain (loss) on investments and capital gains distributions 27 88 Net unrealized appreciation (depreciation) of investments 23 19 Net increase (decrease) in net assets from operations 54 Changes from principal transactions: Premiums 84 Surrenders and withdrawals Policy loans Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net Contract charges - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 8,291 $ - $ 771 $ 1,183 The accompanying notes are an integral part of these financial statements. 78 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Neuberger Neuberger Berman AMT Berman AMT Neuberger Berman Oppenheimer Limited Maturity Partners AMT Socially Main Street Bond Portfolio® - Portfolio® - Responsive Small Cap Class I Class I Portfolio® - Class I Fund®/VA Net assets at January 1, 2005 $ 12,146 $ 17,275 $ 2,904 $ - Increase (decrease) in net assets Operations: Net investment income (loss) - Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments 85 - Net increase (decrease) in net assets from operations 2 - Changes from principal transactions: Premiums 3 Surrenders and withdrawals - Policy loans - Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net 85 - Contract charges - Increase (decrease) in net assets derived from principal transactions - 3 Total increase (decrease) in net assets 2 3 Net assets at December 31, 2005 3 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions - Net unrealized appreciation (depreciation) of investments 7 Net increase (decrease) in net assets from operations 40 6 Changes from principal transactions: Premiums 77 Surrenders and withdrawals Policy loans 18 22 - Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net 25 Contract charges - Increase (decrease) in net assets derived from principal transactions 97 Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ - $ 3,416 $ 106 The accompanying notes are an integral part of these financial statements. 79 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) PIMCO Real Pioneer Equity Pioneer High Return Portfolio - Income VCT Yield VCT Premier VIT Administrative Portfolio - Class Portfolio - Class OpCap Equity Class I I Portfolio Net assets at January 1, 2005 $ 770 $ - $ 1,926 $ 5,721 Increase (decrease) in net assets Operations: Net investment income (loss) 27 - 32 Total realized gain (loss) on investments and capital gains distributions 9 - 5 Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations 13 - 1 Changes from principal transactions: Premiums 27 Surrenders and withdrawals Policy loans - Annuity payments - Death benefits - - Transfers between Divisions (including fixed account), net 22 Contract charges - Increase (decrease) in net assets derived from principal transactions 48 Total increase (decrease) in net assets 48 Net assets at December 31, 2005 48 Increase (decrease) in net assets Operations: Net investment income (loss) 50 7 46 Total realized gain (loss) on investments and capital gains distributions 12 3 10 Net unrealized appreciation (depreciation) of investments 65 25 Net increase (decrease) in net assets from operations 75 81 Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits - - - Transfers between Divisions (including fixed account), net Contract charges - - - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 1,532 $ 1,077 $ 1,351 $ - The accompanying notes are an integral part of these financial statements. 80 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Premier VIT Premier VIT OpCap Premier VIT OpCap Global Managed OpCap Small Equity Portfolio Portfolio Cap Portfolio Wanger Select Net assets at January 1, 2005 $ 5,205 $ 18,632 $ 30,151 $ 1,007 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 58 Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans 3 Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges 1 Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 26 Total realized gain (loss) on investments and capital gains distributions 82 Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans - Annuity payments - Death benefits Transfers between Divisions (including fixed account), net Contract charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ - $ - $ 2,641 The accompanying notes are an integral part of these financial statements. 81 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Wanger U.S. Smaller Companies Net assets at January 1, 2005 $ 421 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions 43 Net unrealized appreciation (depreciation) of investments 73 Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans - Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 15 Net increase (decrease) in net assets from operations 97 Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Annuity payments - Death benefits - Transfers between Divisions (including fixed account), net Contract charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 1,760 The accompanying notes are an integral part of these financial statements. 82 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 1. Organization ReliaStar Life Insurance Company Separate Account N (the Account), formerly Northern Life Separate Account One, was established by Northern Life Insurance Company (Northern Life) to support the operations of variable annuity contracts (Contracts). In 2002, Northern Life merged with ReliaStar Life Insurance Company (ReliaStar Life or the Company). The Company is an indirect wholly owned subsidiary ING America Insurance Holding Inc. (ING AIH). ING AIH is an indirect wholly owned subsidiary of ING Groep, N.V., a global financial services holding company based in The Netherlands. The Account is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. ReliaStar Life provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or a fixed account, which is not part of the Account, as directed by the contractowners. The portion of the Accounts assets applicable to Contracts will not be charged with liabilities arising out of any other business ReliaStar Life may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of ReliaStar Life. The assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of ReliaStar Life. At December 31, 2006, the Account had 108 investment divisions (the Divisions), 15 of which invest in independently managed mutual funds and 93 of which invest in mutual funds advised by affiliates, either ING Investments, LLC or Directed Services, LLC. The assets in each Division are invested in shares of a designated mutual fund (Fund) of various investment trusts (the Trusts). Investment Divisions with asset balances at December 31, 2006, and related Trusts are as follows: Fidelity® Variable Insurance Products: ING Investors Trust (continued): Fidelity® VIP Equity-Income Portfolio - Initial Class ING FMR SM Large Cap Growth Fidelity® VIP Money Market Portfolio - Initial Class Portfolio - Institutional Class** Fidelity® Variable Insurance Products II: ING JPMorgan Emerging Markets Equity Fidelity® VIP Contrafund® Portfolio - Initial Class Portfolio - Service Class* Fidelity® VIP Index 500 Portfolio - Initial Class ING JPMorgan Small Cap Core Equity Fidelity® VIP Investment Grade Bond Portfolio - Institutional Class* Portfolio - Initial Class ING Julius Baer Foreign Portfolio - Service Class Franklin Templeton Variable Insurance Products Trust: ING Julius Baer Foreign Portfolio - Service 2 Class* Franklin Small Cap Value Securities Fund - Class 2* ING Legg Mason Value ING Investors Trust: Portfolio - Institutional Class* ING AllianceBernstein Mid Cap Growth ING Legg Mason Value Portfolio - Service 2 Class** Portfolio - Service Class* ING Limited Maturity Bond ING BlackRock Large Cap Growth Portfolio - Service Class* Portfolio - Service 2 Class** ING Liquid Assets Portfolio - Institutional Class* ING FMR SM Diversified Mid Cap ING Lord Abbett Affiliated Portfolio - Institutional Class** Portfolio - Institutional Class** ING FMR SM Diversified Mid Cap ING Marsico Growth Portfolio - Service Class* Portfolio - Service Class* ING Marsico Growth Portfolio - Service 2 Class* 83 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Investors Trust (continued): ING Partners, Inc. (continued): ING Marsico International Opportunities ING Legg Mason Partners Aggressive Growth Portfolio - Institutional Class* Portfolio - Initial Class* ING MFS Total Return Portfolio - Service Class ING Legg Mason Partners Aggressive Growth ING MFS Total Return Portfolio - Service 2 Class** Portfolio - Service Class** ING Pioneer Fund Portfolio - Service Class* ING Legg Mason Partners Large Cap Growth ING Pioneer Mid Cap Value Portfolio - Initial Class* Portfolio - Service Class* ING Neuberger Berman Partners ING Stock Index Portfolio - Institutional Class* Portfolio - Initial Class** ING T. Rowe Price Capital Appreciation ING OpCap Balanced Value Portfolio - Initial Class* Portfolio - Service Class* ING OpCap Balanced Value ING T. Rowe Price Equity Income Portfolio - Service Class** Portfolio - Service Class ING Oppenheimer Global Portfolio - Initial Class ING T. Rowe Price Equity Income ING Oppenheimer Global Portfolio - Service Class* Portfolio - Service 2 Class* ING Oppenheimer Strategic Income ING Van Kampen Growth and Income Portfolio - Service Class** Portfolio - Service Class* ING PIMCO Total Return Portfolio - Initial Class ING Van Kampen Growth and Income ING PIMCO Total Return Portfolio - Service Class* Portfolio - Service 2 Class** ING Pioneer High Yield Portfolio - Initial Class** ING VP Index Plus International Equity ING Solution 2015 Portfolio - Service Class** Portfolio - Service Class** ING Solution 2025 Portfolio - Service Class* ING Partners, Inc.: ING Solution Income Portfolio - Service Class** ING American Century Large Company Value ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class* Portfolio - Initial Class* ING American Century Large Company Value ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class** Portfolio - Service Class* ING American Century Select ING T. Rowe Price Growth Equity Portfolio - Initial Class* Portfolio - Initial Class ING American Century Select ING T. Rowe Price Growth Equity Portfolio - Service Class** Portfolio - Service Class* ING American Century Small-Mid Cap Value ING UBS U.S. Large Cap Equity Portfolio - Initial Class Portfolio - Initial Class* ING American Century Small-Mid Cap Value ING UBS U.S. Large Cap Equity Portfolio - Service Class* Portfolio - Service Class** ING Baron Small Cap Growth Portfolio - Initial Class ING Van Kampen Comstock Portfolio - Initial Class ING Baron Small Cap Growth ING Van Kampen Comstock Portfolio - Service Class* Portfolio - Service Class* ING Davis Venture Value Portfolio - Initial Class* ING Van Kampen Equity and Income ING Davis Venture Value Portfolio - Service Class** Portfolio - Initial Class* ING Fidelity® VIP Contrafund® ING Van Kampen Equity and Income Portfolio - Service Class* Portfolio - Service Class* ING Fidelity® VIP Equity-Income ING Strategic Allocation Portfolios, Inc.: Portfolio - Service Class* ING VP Strategic Allocation Conservative ING Fidelity® VIP Growth Portfolio - Service Class* Portfolio - Class I ING Fidelity® VIP Mid Cap ING VP Strategic Allocation Growth Portfolio - Service Class* Portfolio - Class I ING Fundamental Research Portfolio - Initial Class* ING VP Strategic Allocation Moderate ING Goldman Sachs® Capital Growth Portfolio - Class I Portfolio - Service Class** ING Variable Portfolios, Inc.: ING JPMorgan International Portfolio - Initial Class* ING VP Global Science and Technology ING JPMorgan International Portfolio - Class I Portfolio - Service Class** ING VP Index Plus LargeCap Portfolio - Class I ING JPMorgan Mid Cap Value ING VP Index Plus MidCap Portfolio - Class I Portfolio - Initial Class ING VP Index Plus SmallCap Portfolio - Class I ING JPMorgan Mid Cap Value ING VP International Equity Portfolio - Class I** Portfolio - Service Class* ING VP Small Company Portfolio - Class I* ING VP Value Opportunity Portfolio - Class I* 84 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Variable Products Trust: Neuberger Berman Advisers Management Trust: ING VP Financial Services Portfolio - Class I Neuberger Berman AMT Socially Responsive ING VP High Yield Bond Portfolio - Class I Portfolio® - Class I ING VP International Value Portfolio - Class I Oppenheimer Variable Account Funds: ING VP MidCap Opportunities Portfolio - Class I Oppenheimer Main Street Small Cap Fund®/VA* ING VP Real Estate Portfolio - Class I PIMCO Variable Insurance Trust: ING VP SmallCap Opportunities Portfolio - Class I PIMCO Real Return Portfolio - Administrative Class ING VP Balanced Portfolio, Inc.: Pioneer Variable Contracts Trust: ING VP Balanced Portfolio - Class I* Pioneer Equity Income VCT Portfolio - Class I* ING VP Intermediate Bond Portfolio: Pioneer High Yield VCT Portfolio - Class I ING VP Intermediate Bond Portfolio - Class I* Wanger Advisors Trust: ING VP Money Market Portfolio: Wanger Select ING VP Money Market Portfolio - Class I** Wanger U.S. Smaller Companies ING VP Natural Resources Trust: ING VP Natural Resources Trust Lord Abbett Series Fund, Inc.: * Division became available in 2005 Lord Abbett Series Fund - Growth and Income ** Division became available in 2006 Portfolio - Class VC* Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC* The names of certain Divisions and Trusts were changed during 2006. The following is a summary of current and former names for those Divisions and Trusts: Current Name Former Name ING Investors Trust: ING Investors Trust: ING BlackRock Large Cap Growth ING Mercury Large Cap Growth Portfolio - Service 2 Class Portfolio - Service 2 Class ING JPMorgan Small Cap Core Equity ING JPMorgan Small Cap Equity Portfolio - Institutional Class Portfolio - Institutional Class ING Partners, Inc.: ING Partners, Inc.: ING American Century Small-Mid Cap Value ING American Century Small Cap Value Portfolio - Initial Class Portfolio - Initial Class ING American Century Small-Mid Cap Value ING American Century Small Cap Value Portfolio - Service Class Portfolio - Service Class ING JPMorgan International Portfolio - Initial Class ING JPMorgan Fleming International Portfolio - Initial Class ING JPMorgan International Portfolio - Service Class ING JPMorgan Fleming International Portfolio - Service Class ING Legg Mason Partners Aggressive Growth ING Salomon Brothers Aggressive Growth Portfolio - Initial Class Portfolio - Initial Class ING Legg Mason Partners Aggressive Growth ING Salomon Brothers Aggressive Growth Portfolio - Service Class Portfolio - Service Class ING Legg Mason Partners Large Cap Growth ING Salomon Brothers Large Cap Growth Portfolio - Initial Class Portfolio - Initial Class ING Legg Mason Partners Large Cap Growth ING Salomon Brothers Large Cap Growth Portfolio - Service Class Portfolio - Service Class ING Thornburg Value Portfolio - Service Class ING MFS Capital Opportunities Portfolio - Service Class ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Portfolios, Inc.: ING VP Strategic Allocation Conservative ING VP Strategic Allocation Income Portfolio - Class I Portfolio - Class I ING VP Strategic Allocation Moderate ING VP Strategic Allocation Balanced Portfolio - Class I Portfolio - Class I 85 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements During 2006, the following Divisions were closed to contractowners: AIM V.I. Demographic Trends Fund - Series I Shares Fidelity® VIP Growth Opportunities Alger American Growth Portfolio - Class O Portfolio - Initial Class Alger American Leveraged AllCap Portfolio - Class O Janus Aspen Series International Growth Alger American MidCap Growth Portfolio - Class O Portfolio - Institutional Shares Alger American Small Capitalization Portfolio - Class O Neuberger Berman AMT Limited Maturity Bond Fidelity® VIP Growth Portfolio - Initial Class Portfolio® - Class I Fidelity® VIP Overseas Portfolio - Initial Class Neuberger Berman AMT Partners Portfolio® - Class I Fidelity® VIP Asset Manager Growth® Premier VIT OpCap Equity Portfolio Portfolio - Initial Class Premier VIT OpCap Global Equity Portfolio Fidelity® VIP Asset Manager SM Portfolio - Initial Class Premier VIT OpCap Managed Portfolio Premier VIT OpCap Small Cap Portfolio The following Divisions were available to contractowners during 2006, but did not have any activity as of December 31, 2006: ING Legg Mason Partners Large Cap Growth Portfolio - Service Class ING Solution 2035 Portfolio - Service Class ING Solution 2045 Portfolio - Service Class ING Thornburg Value Portfolio - Service Class ING VP Growth and Income Portfolio - Class I ING VP Growth Portfolio - Class I ING VP Index Plus International Equity Portfolio - Institutional Class 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Fund and are recorded at fair value, determined by the net asset value per share of the respective Fund. Investment transactions in each Fund are recorded on the trade date. Distributions of net investment income and capital gains from each Fund are recognized on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Fund are determined on a first-in first-out basis. The difference between cost and current market value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. 86 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of ReliaStar Life, which is taxed as a life insurance company under the Internal Revenue Code. Earnings and realized capital gains of the Account attributable to the contractowners are excluded in the determination of the federal income tax liability of ReliaStar Life. Contractowner Reserves Prior to the annuity date, the Contracts are redeemable for the net cash surrender value of the Contracts. The annuity reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contractowners invested in the Account Divisions. To the extent that benefits to be paid to the contractowners exceed their account values, ReliaStar Life will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to ReliaStar Life. Changes from Principal Transactions Included in Changes from Principal Transactions on the Statements of Changes in Net Assets are items which relate to contractowner activity, including deposits, surrenders and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) ReliaStar Life related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by ReliaStar Life). Any net unsettled transactions as of the reporting date are included in Due to and related parties on the Statements of Assets and Liabilities. 3. Charges and Fees Under the terms of the Contracts, certain charges are allocated to the Contracts to cover ReliaStar Lifes expenses in connection with the issuance and administration of the Contracts. Following is a summary of these charges: Mortality and Expense Risk Charges ReliaStar Life assumes mortality and expense risks related to the operations of the Account and, in accordance with the terms of the Contracts, deducts a daily charge from the assets of the Account. Daily charges are deducted at annual rates of up to 1.40% of the average daily net asset value of each Division of the Account to cover these risks, as specified in the Contracts. Asset Based Administrative Charges 87 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements A daily charge to cover administrative expenses of the Account is deducted at an annual rate of up to 0.20% of the assets attributable to the Contracts. Contract Maintenance Charges An annual Contract maintenance fee of up to $35 may be deducted from the accumulation value of Contracts to cover ongoing administrative expenses, as specified in the Contracts. Contingent Deferred Sales Charges For certain Contracts, a contingent deferred sales charge (Surrender Charge) is imposed as a percentage that ranges up to 8.0% of each premium payment if the Contract is surrendered or an excess partial withdrawal is taken as specified in the Contract. Transfer Charges A transfer charge of up to $25 may be imposed on each transfer between Divisions in excess of twelve in any one calendar year. Premium Taxes For certain Contracts, premium taxes are deducted, where applicable, from the accumulation value of each Contract. The amount and timing of the deduction depends on the contractowners state of residence and currently ranges up to 4.00% of premiums. 4. Related Party Transactions During the year ended December 31, 2006, management fees were paid indirectly to ING Life Insurance and Annuity Company (ILIAC), an affiliate of the Company, in its capacity as investment adviser to ING Partners, Inc. The Funds advisory agreement provided for a fee at annual rates ranging from 0.00% to 1.00% of the average net assets of each respective Fund of the Trust. Management fees were paid to ING Investments, LLC, an affiliate of the Company, in its capacity as investment adviser to ING Variable Products Trust, ING VP Intermediate Bond Portfolio, ING Strategic Allocation Portfolios, Inc., ING Variable Portfolios, Inc., ING VP Balanced Portfolio, Inc., ING VP Money Market Portfolio and ING VP Natural Resources Trust. The Funds advisory agreement provided for a fee at annual rates ranging from 0.25% to 1.00% of the average net assets of each respective Fund of the Trust. 88 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements In addition, management and service fees were paid indirectly to Directed Services, Inc. (DSI), an affiliate of the Company, in its capacity as investment manager to ING Investors Trust. The Funds advisory agreement provided for fees at annual rates ranging from 0.26% to 1.25% of the average net assets of each respective Portfolio. On November 9, 2006, the Board of Trustees of ING Partners, Inc. and ING Investors Trust approved a consolidation of the Advisory functions for all of the Portfolios. Effective December 31, 2006 DSI was reorganized into a limited liability corporation, renamed to Directed Services, LLC (DSL) and transferred so that it became a wholly owned subsidiary of ILIAC. As a result of this action, the functions of DSI and ILIAC were consolidated into DSL effective December 31, 2006. DSL is a dually registered investment adviser and broker-dealer. DSIs current advisory contracts will remain within the newly organized DSL, and ILIACs advisory contracts will be assumed by DSL. 89 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 5. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments follow: Year Ending December 31 Purchases Sales Purchases Sales (Dollars in thousands) AIM Variable Insurance Funds: AIM V.I. Demographic Trends Fund - Series I Shares $ 76 $ 4,160 $ 95 $ Alger American Fund: Alger American Growth Portfolio - Class O Alger American Leveraged AllCap Portfolio - Class O Alger American MidCap Growth Portfolio - Class O Alger American Small Capitalization Portfolio - Class O Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class Fidelity® VIP Growth Portfolio - Initial Class Fidelity® VIP Money Market Portfolio - Initial Class Fidelity® VIP Overseas Portfolio - Initial Class 21 16 Fidelity® Variable Insurance Products II: Fidelity® VIP Asset Manager Growth® Portfolio - Initial Class Fidelity® VIP Asset Manager SM Portfolio - Initial Class 55 57 Fidelity® VIP Contrafund® Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Fidelity® Variable Insurance Products III: Fidelity® VIP Growth Opportunities Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Service Class 69 62 ING BlackRock Large Cap Growth Portfolio - Service 2 Class 12 - - - ING FMR SM Diversified Mid Cap Portfolio - Institutional Class - ING FMR SM Diversified Mid Cap Portfolio - Service Class 84 32 - ING FMR SM Large Cap Growth Portfolio - Institutional Class - - ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 30 ING Julius Baer Foreign Portfolio - Service Class ING Julius Baer Foreign Portfolio - Service 2 Class 6 6 - ING Legg Mason Value Portfolio - Institutional Class ING Legg Mason Value Portfolio - Service 2 Class 26 - - - ING Limited Maturity Bond Portfolio - Service Class 53 ING Liquid Assets Portfolio - Institutional Class ING Lord Abbett Affiliated Portfolio - Institutional Class - - - ING Marsico Growth Portfolio - Service Class ING Marsico Growth Portfolio - Service 2 Class 5 - 4 - ING Marsico International Opportunities Portfolio - Institutional Class ING MFS Total Return Portfolio - Service Class 90 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ending December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING MFS Total Return Portfolio - Service 2 Class $ 36 $ - $ - $ - ING Pioneer Fund Portfolio - Service Class 55 2 - - ING Pioneer Mid Cap Value Portfolio - Service Class 45 39 59 10 ING Stock Index Portfolio - Institutional Class 236 39 108 86 ING T. Rowe Price Capital Appreciation Portfolio - Service Class 4,728 594 2,504 365 ING T. Rowe Price Equity Income Portfolio - Service Class 1,218 877 2,495 1,368 ING T. Rowe Price Equity Income Portfolio - Service 2 Class 195 7 11 - ING Van Kampen Growth and Income Portfolio - Service Class 24,654 3,842 142 - ING Van Kampen Growth and Income Portfolio - Service 2 Class 28 3 - - ING VP Index Plus International Equity Portfolio - Service Class 1,123 118 - - ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class 108 18 64 21 ING American Century Large Company Value Portfolio - Service Class 6 - - - ING American Century Select Portfolio - Initial Class 615 3,277 24,856 3,016 ING American Century Select Portfolio - Service Class 8 - - - ING American Century Small-Mid Cap Value Portfolio - Initial Class 469 460 930 452 ING American Century Small-Mid Cap Value Portfolio - Service Class 4 - 4 - ING Baron Small Cap Growth Portfolio - Initial Class 1,312 628 3,555 2,578 ING Baron Small Cap Growth Portfolio - Service Class 45 1 - - ING Davis Venture Value Portfolio - Initial Class 384 24 34 - ING Davis Venture Value Portfolio - Service Class 2 - - - ING Fidelity® VIP Contrafund® Portfolio - Service Class 613 19 14 5 ING Fidelity® VIP Equity-Income Portfolio - Service Class 78 1 9 4 ING Fidelity® VIP Growth Portfolio - Service Class 5 - - - ING Fidelity® VIP Mid Cap Portfolio - Service Class 218 32 2 - ING Fundamental Research Portfolio - Initial Class 119 1,068 3,327 99 ING Goldman Sachs® Capital Growth Portfolio - Service Class 4 - - - ING JPMorgan International Portfolio - Initial Class 4,105 3,856 1,772 1,735 ING JPMorgan International Portfolio - Service Class 21 - - - ING JPMorgan Mid Cap Value Portfolio - Initial Class 794 735 3,588 1,153 ING JPMorgan Mid Cap Value Portfolio - Service Class 71 1 10 - ING Legg Mason Partners Aggressive Growth Portfolio - Initial Class 32,368 4,902 63 55 ING Legg Mason Partners Aggressive Growth Portfolio - Service Class 9 - - - ING Legg Mason Partners Large Cap Growth Portfolio - Initial Class 65 42 64 - ING Neuberger Berman Partners Portfolio - Initial Class 22,910 3,870 - - ING OpCap Balanced Value Portfolio - Initial Class 162 58 71 24 ING OpCap Balanced Value Portfolio - Service Class 2 - - - ING Oppenheimer Global Portfolio - Initial Class 7,634 7,393 49,824 5,568 ING Oppenheimer Global Portfolio - Service Class 202 8 8 3 ING Oppenheimer Strategic Income Portfolio - Service Class 146 6 - - 91 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ending December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Partners, Inc. (continued): ING PIMCO Total Return Portfolio - Initial Class $ 2,227 $ 1,934 $ 2,137 $ ING PIMCO Total Return Portfolio - Service Class 46 5 2 1 ING Pioneer High Yield Portfolio - Initial Class - - ING Solution 2015 Portfolio - Service Class 69 - - - ING Solution 2025 Portfolio - Service Class 14 3 - ING Solution Income Portfolio - Service Class 6 - - - ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 8 3 7 3 ING T. Rowe Price Growth Equity Portfolio - Initial Class ING T. Rowe Price Growth Equity Portfolio - Service Class 10 3 7 1 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 68 54 ING UBS U.S. Large Cap Equity Portfolio - Service Class - ING Van Kampen Comstock Portfolio - Initial Class ING Van Kampen Comstock Portfolio - Service Class 70 2 2 1 ING Van Kampen Equity and Income Portfolio - Initial Class 9 ING Van Kampen Equity and Income Portfolio - Service
